Exhibit 10.1

PACIFIC BIOSCIENCES OF CALIFORNIA, INC.

2020 EQUITY INCENTIVE PLAN

1. Purposes of the Plan.  The purposes of this Plan are:

·



to attract and retain the best available personnel for positions of substantial
responsibility,

·



to provide additional incentive to Employees, Directors and Consultants, and

·



to promote the success of the Company’s business.

The Plan permits the grant of Incentive Stock Options, Nonstatutory Stock
Options, Restricted Stock, Restricted Stock Units, Stock Appreciation Rights,
Performance Units and Performance Shares.

2. Definitions.  As used herein, the following definitions will apply:

(a) “Administrator” means the Board or any of its Committees as will be
administering the Plan, in accordance with Section 4 of the Plan.

(b) “Applicable Laws” means the legal and regulatory requirements relating to
the administration of equity-based awards, including without limitation the
related issuance of shares of Common Stock, including without limitation under
U.S. state corporate laws, U.S. federal and state securities laws, the Code, any
stock exchange or quotation system on which the Common Stock is listed or quoted
and the applicable laws of any non-U.S. country or jurisdiction where Awards
are, or will be, granted under the Plan.

(c) “Award”  means, individually or collectively, a grant under the Plan of
Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock Units,
Performance Units or Performance Shares.

(d) “Award Agreement” means the written or electronic agreement between the
Company and Participant setting forth the terms and provisions applicable to an
Award granted under the Plan.  The Award Agreement is subject to the terms and
conditions of the Plan.

(e) “Board” means the Board of Directors of the Company.

(f) “Change in Control” means the occurrence of any of the following events:

(i) Change in Ownership of the Company.  A change in the ownership of the
Company which occurs on the date that any one person, or more than one person
acting as a group (“Person”), acquires ownership of the stock of the Company
that, together with the stock held by such Person, constitutes more than fifty
percent (50%) of the total voting power of the stock of the Company; provided,
however, that for purposes of this subsection, the acquisition of additional
stock by any one Person, who is considered to own more than fifty percent
(50%) of the total voting power of the stock of the Company will not be
considered a Change in Control.  Further, if the stockholders of the Company
immediately before such change in ownership continue to retain immediately after
the change in ownership, in substantially the same proportions as their
ownership of shares of the Company’s voting stock immediately prior to the
change in ownership, direct or indirect beneficial ownership of fifty percent
(50%) or more of the total voting power of the stock of the Company or of the
ultimate parent entity of the Company, such event will not be considered a
Change in Control under this subsection (i).  For this purpose, indirect
beneficial ownership will include, without limitation, an interest resulting
from ownership of the voting securities of one or more



--------------------------------------------------------------------------------

 

corporations or other business entities which own the Company, as the case may
be, either directly or through one or more subsidiary corporations or other
business entities; or 

(ii) Change in Effective Control of the Company.  A change in the effective
control of the Company which occurs on the date that a majority of members of
the Board is replaced during any twelve (12) month period by Directors whose
appointment or election is not endorsed by a majority of the members of the
Board prior to the date of the appointment or election.  For purposes of this
subsection (ii), if any Person is considered to be in effective control of the
Company, the acquisition of additional control of the Company by the same Person
will not be considered a Change in Control; or

(iii) Change in Ownership of a Substantial Portion of the Company’s Assets.  A
change in the ownership of a substantial portion of the Company’s assets which
occurs on the date that any Person acquires (or has acquired during the twelve
(12) month period ending on the date of the most recent acquisition by such
Person) assets from the Company that have a total gross fair market value equal
to or more than fifty percent (50%) of the total gross fair market value of all
of the assets of the Company immediately prior to such acquisition or
acquisitions; provided, however, that for purposes of this subsection (iii), the
following will not constitute a change in the ownership of a substantial portion
of the Company’s assets: (A) a transfer to an entity that is controlled by the
Company’s stockholders immediately after the transfer, or (B) a transfer of
assets by the Company to: (1) a stockholder of the Company (immediately before
the asset transfer) in exchange for or with respect to the Company’s stock,
(2) an entity, fifty percent (50%) or more of the total value or voting power of
which is owned, directly or indirectly, by the Company, (3) a Person, that owns,
directly or indirectly, fifty percent (50%) or more of the total value or voting
power of all the outstanding stock of the Company, or (4) an entity, at least
fifty percent (50%) of the total value or voting power of which is owned,
directly or indirectly, by a Person described in this subsection
(iii)(B)(3).  For purposes of this subsection (iii), gross fair market value
means the value of the assets of the Company, or the value of the assets being
disposed of, determined without regard to any liabilities associated with such
assets.

For purposes of this definition, persons will be considered to be acting as a
group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company.

Notwithstanding the foregoing, a transaction will not be deemed a Change in
Control unless the transaction qualifies as a change in control event within the
meaning of Section 409A.

Further and for the avoidance of doubt, a transaction will not constitute a
Change in Control if: (x) its sole purpose is to change the jurisdiction of the
Company’s incorporation, or (y) its sole purpose is to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.

(g) “Code” means the Internal Revenue Code of 1986, as amended.  Any reference
to a section of the Code or regulation thereunder will include such section or
regulation, any valid regulation or other official guidance promulgated under
such section, and any comparable provision of any future legislation or
regulation amending, supplementing, or superseding such section or regulation.

(h) “Committee”  means a committee of Directors or of other individuals
satisfying Applicable Laws appointed by the Board, or a duly authorized
committee of the Board, in accordance with Section 4 hereof.

(i) “Common Stock” means the common stock of the Company.

(j) “Company” means Pacific Biosciences of California, Inc., a Delaware
corporation, or any successor thereto.

(k) “Consultant” means any natural person, including an advisor, engaged by the
Company or a Parent or Subsidiary of the Company to render bona fide services to
such entity, provided the services (i) are not in connection with the offer or
sale of securities in a capital‑raising transaction, and (ii) do not directly
promote or



--------------------------------------------------------------------------------

 

maintain a market for the Company’s securities, in each case, within the meaning
of Form S-8 promulgated under the Securities Act, and provided, further, that a
Consultant will include only those persons to whom the issuance of Shares may be
registered under Form S-8 promulgated under the Securities Act.

(l) “Director” means a member of the Board.

(m) “Disability” means total and permanent disability as defined in
Section 22(e)(3) of the Code, provided that in the case of Awards other than
Incentive Stock Options, the Administrator in its discretion may determine
whether a permanent and total disability exists in accordance with uniform and
non-discriminatory standards adopted by the Administrator from time to time. 

(n) “Employee” means any person, including Officers and Directors, employed by
the Company or any Parent or Subsidiary of the Company.  Neither service as a
Director nor payment of a director’s fee by the Company will be sufficient to
constitute “employment” by the Company.

(o) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(p) “Exchange Program” means a program under which (i) outstanding Awards are
surrendered or cancelled in exchange for awards of the same type (which may have
higher or lower exercise prices and different terms), awards of a different
type, and/or cash, (ii) Participants would have the opportunity to transfer any
outstanding Awards to a financial institution or other person or entity selected
by the Administrator, and/or (iii) the exercise price of an outstanding Award is
reduced. 

(q) “Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:

(i) If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the New York Stock
Exchange, the Nasdaq Global Select Market, the Nasdaq Global Market or the
Nasdaq Capital Market of The Nasdaq Stock Market, its Fair Market Value will be
the closing sales price for such stock (or, if no closing sales price was
reported on that date, as applicable, on the last Trading Day such closing sales
price was reported) as quoted on such exchange or system on the day of
determination, as reported in The Wall Street Journal or such other source as
the Administrator deems reliable;

(ii) If the Common Stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, the Fair Market Value of a Share will be
the mean between the high bid and low asked prices for the Common Stock on the
day of determination (or, if no bids and asks were reported on that date, as
applicable, on the last Trading Day such bids and asks were reported), as
reported in The Wall Street Journal or such other source as the Administrator
deems reliable; or

(iii) In the absence of an established market for the Common Stock, the Fair
Market Value will be determined in good faith by the Administrator.

(r) “Fiscal Year” means the fiscal year of the Company.

(s) “Incentive Stock Option” means an Option intended to qualify, and actually
qualifies, as an incentive stock option within the meaning of Section 422 of the
Code and the regulations promulgated thereunder.

(t) “Inside Director” means a Director who is an Employee.

(u) “Nonstatutory Stock Option” means an Option that by its terms does not
qualify or is not intended to qualify as an Incentive Stock Option.

(v) “Officer” means a person who is an officer of the Company within the meaning
of Section 16 of the Exchange Act and the rules and regulations promulgated
thereunder.

(w) “Option” means a stock option granted pursuant to the Plan.



--------------------------------------------------------------------------------

 

(x) “Outside Director” means a Director who is not an Employee.

(y) “Parent” means a “parent corporation,” whether now or hereafter existing, as
defined in Code Section 424(e).

(z) “Participant” means the holder of an outstanding Award.

(aa) “Performance Share”  means an Award denominated in Shares which may be
earned in whole or in part upon attainment of performance goals or other vesting
criteria as the Administrator may determine pursuant to Section 10.

(bb) “Performance Unit”  means an Award which may be earned in whole or in part
upon attainment of performance goals or other vesting criteria as the
Administrator may determine and which may be settled for cash, Shares or other
securities or a combination of the foregoing pursuant to Section 10.

(cc) “Period of Restriction” means the period (if any) during which the transfer
of Shares of Restricted Stock are subject to restrictions and therefore, the
Shares are subject to a substantial risk of forfeiture.  Such restrictions may
be based on the passage of time, the achievement of target levels of
performance, or the occurrence of other events as determined by the
Administrator.

(dd) “Plan” means this Pacific Biosciences of California, Inc. 2020 Equity
Incentive Plan.

(ee) “Restricted Stock”  means Shares issued pursuant to a Restricted Stock
award under Section 7 of the Plan, or issued pursuant to the early exercise of
an Option.

(ff) “Restricted Stock Unit” means a bookkeeping entry representing an amount
equal to the Fair Market Value of one Share, granted pursuant to Section
8.  Each Restricted Stock Unit represents an unfunded and unsecured obligation
of the Company.

(gg) “Rule 16b-3” means Rule 16b-3 of the Exchange Act or any successor to
Rule 16b-3, as in effect when discretion is being exercised with respect to the
Plan.

(hh) “Section 16(b)” means Section 16(b) of the Exchange Act.

(ii) “Section 409A” means Section 409A of the Code, as it has been and may be
amended from time to time, and any proposed or final Treasury Regulations and
Internal Revenue Service guidance that has been promulgated or may be
promulgated thereunder from time to time, or any state law equivalent.

(jj)  “Securities Act” means the Securities Act of 1933, as amended.

(kk) “Service Provider” means an Employee, Director or Consultant.

(ll) “Share” means a share of the Common Stock, as adjusted in accordance with
Section 14 of the Plan.

(mm) “Stock Appreciation Right” means an Award, granted alone or in connection
with an Option, that pursuant to Section 9 is designated as a Stock Appreciation
Right.

(nn) “Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Code Section 424(f).

(oo) “Trading Day” means a day that the primary stock exchange, national market
system, or other trading platform, as applicable, upon which the Common Stock is
listed, is open for trading.



--------------------------------------------------------------------------------

 

3. Stock Subject to the Plan.    

(a) Subject to the provisions of Section 14 of the Plan, the maximum aggregate
number of Shares that may be issued under the Plan is (i) 11,000,000 Shares,
plus (ii) any Shares subject to stock options or similar awards granted under
any of the Company’s 2010 Equity Incentive Plan, 2010 Outside Director Equity
Incentive Plan, or 2005 Stock Plan (collectively, the “Prior Plans”) that, on or
after the effective date of the Plan as set forth in Section 18, expire or
otherwise terminate without having been exercised or issued in full and any
Shares subject to awards granted under the Prior Plans that, on or after the
effective date of the Plan, are forfeited to or repurchased by the Company due
to failure to vest, with the maximum number of Shares to be added to the Plan
pursuant to the foregoing clause (ii) equal to 26,903,587 Shares. In addition,
Shares may become available for issuance under the Plan pursuant to Sections
3(b) and 3(c). The Shares may be authorized, but unissued, or reacquired Common
Stock.

(b) Lapsed Awards.  If an Award expires or becomes unexercisable without having
been exercised in full, is surrendered pursuant to an Exchange Program, or, with
respect to Restricted Stock, Restricted Stock Units, Performance Units or
Performance Shares, is forfeited to or repurchased by the Company due to failure
to vest, then the unpurchased Shares (or for Awards other than Options or Stock
Appreciation Rights, the forfeited or repurchased Shares), which were subject
thereto will become available for future grant or sale under the Plan (unless
the Plan has terminated).  With respect to Stock Appreciation Rights that are
settled in Shares, the gross number of Shares covered by the portion of the
Award so exercised will cease to be available under the Plan.  Shares that
actually have been issued under the Plan under any Award will not be returned to
the Plan and will not become available for future distribution under the Plan;
provided, however, that if Shares issued pursuant to Awards of Restricted Stock,
Restricted Stock Units, Performance Shares or Performance Units are repurchased
by the Company or are forfeited to the Company due to failure to vest, such
Shares will become available for future grant under the Plan.  Shares used to
pay the exercise price of an Award or to satisfy the tax withholding obligations
related to an Award will not become available for future grant or sale under the
Plan.  To the extent an Award under the Plan is paid out in cash rather than
Shares, the cash payment will not result in reducing the number of Shares
available for issuance under the Plan.  Notwithstanding the foregoing and,
subject to adjustment as provided in Section 14, the maximum number of Shares
that may be issued upon the exercise of Incentive Stock Options will equal the
aggregate Share number stated in Section 3(a), plus, to the extent allowable
under Section 422 of the Code and the Treasury Regulations promulgated
thereunder, any Shares that become available for issuance under the Plan
pursuant to Sections 3(b) and 3(c).    

(c) Share Reserve.  The Company, at all times during the term of this Plan, will
reserve and keep available such number of Shares as will be sufficient to
satisfy the requirements of the Plan.

4. Administration of the Plan. 

(a) Procedure.

(i) Multiple Administrative Bodies.  Different Committees with respect to
different groups of Service Providers may administer the Plan.

(ii) Rule 16b-3.  To the extent desirable to qualify transactions hereunder as
exempt under Rule 16b-3, the transactions contemplated hereunder will be
structured to satisfy the requirements for exemption under Rule 16b-3.

(iii) Other Administration.  Other than as provided above, the Plan will be
administered by (A) the Board or (B) a Committee, which committee will be
constituted to satisfy Applicable Laws. 

(b) Powers of the Administrator.  Subject to the provisions of the Plan, and in
the case of a Committee, the specific duties delegated by the Board to such
Committee, the Administrator will have the authority, in its discretion:

(i) to determine the Fair Market Value;



--------------------------------------------------------------------------------

 

(ii) to select the Service Providers to whom Awards may be granted hereunder;

(iii) to determine the number of Shares to be covered by each Award granted
hereunder;

(iv) to approve forms of Award Agreement for use under the Plan;

(v) to determine the terms and conditions, not inconsistent with the terms of
the Plan, of any Award granted hereunder.  The terms and conditions include, but
are not limited to, the exercise price, the time or times when Awards may be
exercised (which may be based on performance criteria), any vesting acceleration
or waiver of forfeiture restrictions, and any restriction or limitation
regarding any Award or the Shares relating thereto, based in each case on such
factors as the Administrator will determine;

(vi) to prescribe, amend and rescind rules and regulations relating to the Plan,
including rules and regulations relating to sub-plans established for the
purpose of satisfying applicable non-U.S. laws or for qualifying for favorable
tax treatment under applicable non-U.S. laws;

(vii) to construe and interpret the terms of the Plan and Awards granted under
the Plan;

(viii) to modify or amend each Award (subject to Section 19(c) of the Plan),
including without limitation the discretionary authority to extend the
post-termination exercisability period of Awards; provided, however, that in no
event will the term of an Option or Stock Appreciation Right be extended beyond
its original maximum term;

(ix) to allow Participants to satisfy tax withholding obligations in a manner
prescribed in Section 15 of the Plan;

(x) to authorize any person to execute on behalf of the Company any instrument
required to effect the grant of an Award previously granted by the
Administrator;

(xi) to temporarily suspend the exercisability of an Award if the Administrator
deems such suspension to be necessary or appropriate for administrative
purposes;

(xii) to allow a Participant to defer the receipt of the payment of cash or the
delivery of Shares that otherwise would be due to the Participant under an
Award; and

(xiii) to make all other determinations deemed necessary or advisable for
administering the Plan.

(c) No Exchange Program or Repricing.  Notwithstanding the powers of the
Administrator set forth herein, the Administrator will not be permitted to
implement an Exchange Program.

(d) Dividends.  With respect to any Options and Stock Appreciation Rights, until
the Shares are issued (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company) thereunder, no
right to receive dividends or any other rights as a stockholder will exist with
respect to the Shares subject to such Award, including without limitation
notwithstanding any exercise of such Award.  Further, no adjustment will be made
for a dividend or other right for which the record date is prior to the date the
Shares are issued under an Option or Stock Appreciation Right, except as
provided in Section 14 of the Plan.  During any applicable Period of
Restriction, Service Providers holding Shares of Restricted Stock will be
entitled to receive all dividends and other distributions paid with respect to
such Shares, unless the Administrator provides otherwise; provided, however,
that any such dividends or distributions payable with respect to such Shares
will be subject to the same restrictions on transferability and/or
forfeitability as the Shares of Restricted Stock with respect to which they were
paid.  With respect to Awards of Restricted Stock Units, Performance Units and
Performance Shares, until the Shares are issued (as evidenced by the appropriate
entry on the books of the Company or a duly authorized transfer agent of the
Company), no right to receive dividends or any other rights as a stockholder
will exist with respect to the



--------------------------------------------------------------------------------

 

Shares subject to such Award, unless determined otherwise by the Administrator;
provided, however, that any such dividends or distributions that the
Administrator determines will be payable with respect to such Shares will be
subject to the same vesting criteria and forfeitability provisions as the Shares
subject to such Award with respect to which they were paid.  For the avoidance
of doubt, the number of Shares available for issuance under the Plan will not be
reduced to reflect any dividends or other distributions that are reinvested into
additional Shares or credited as additional Shares subject to or paid with
respect to an Award.

(e) Effect of Administrator’s Decision.  The Administrator’s decisions,
determinations and interpretations will be final and binding on all Participants
and any other holders of Awards and will be given the maximum deference
permitted by Applicable Laws.

5. Eligibility.  Nonstatutory Stock Options, Stock Appreciation Rights,
Restricted Stock, Restricted Stock Units, Performance Shares and Performance
Units may be granted to Service Providers.  Incentive Stock Options may be
granted only to Employees.

6. Stock Options.

(a) Grant of Options.  Subject to the terms and provisions of the Plan, the
Administrator, at any time and from time to time, may grant Options to Service
Providers in such amounts as the Administrator, in its sole discretion, will
determine.

(b) Stock Option Agreement.  Each Award of an Option will be evidenced by an
Award Agreement that will specify the exercise price, the number of Shares
subject to the Option, the exercise restrictions, if any, applicable to the
Option, and such other terms and conditions as the Administrator, in its sole
discretion, will determine. 

(c) Limitations.  Each Option will be designated in the Award Agreement as
either an Incentive Stock Option or a Nonstatutory Stock Option.  However,
notwithstanding such designation, to the extent that the aggregate Fair Market
Value of the Shares with respect to which Incentive Stock Options are
exercisable for the first time by the Participant during any calendar year
(under all plans of the Company and any Parent or Subsidiary) exceeds one
hundred thousand dollars ($100,000), such Options will be treated as
Nonstatutory Stock Options.  For purposes of this Section 6(c), Incentive Stock
Options will be taken into account in the order in which they were granted.  The
Fair Market Value of the Shares will be determined as of the time the Option
with respect to such Shares is granted.

(d) Term of Option.  The term of each Option will be stated in the Award
Agreement.  In the case of an Incentive Stock Option, the term will be ten
(10) years from the date of grant or such shorter term as may be provided in the
Award Agreement.  Moreover, in the case of an Incentive Stock Option granted to
a Participant who, at the time the Incentive Stock Option is granted, owns stock
representing more than ten percent (10%) of the total combined voting power of
all classes of stock of the Company or any Parent or Subsidiary, the term of the
Incentive Stock Option will be five (5) years from the date of grant or such
shorter term as may be provided in the Award Agreement.

(e) Option Exercise Price and Consideration.

(i) Exercise Price.  The per share exercise price for the Shares to be issued
pursuant to exercise of an Option will be determined by the Administrator,
subject to the following:

(1) In the case of an Incentive Stock Option

(A)granted to an Employee who, at the time the Incentive Stock Option is
granted, owns stock representing more than ten percent (10%) of the voting power
of all classes of stock of the Company or any Parent or Subsidiary, the per
Share exercise price will be no less than one hundred ten percent (110%) of the
Fair Market Value per Share on the date of grant.



--------------------------------------------------------------------------------

 

(B)granted to any Employee other than an Employee described in paragraph
(A) immediately above, the per Share exercise price will be no less than one
hundred percent (100%) of the Fair Market Value per Share on the date of grant.

(2) In the case of a Nonstatutory Stock Option, the per Share exercise price
will be no less than one hundred percent (100%) of the Fair Market Value per
Share on the date of grant.

(3) Notwithstanding the foregoing, Options may be granted with a per Share
exercise price of less than one hundred percent (100%) of the Fair Market Value
per Share on the date of grant pursuant to a transaction described in, and in a
manner consistent with, Section 424(a) of the Code.

(ii) Waiting Period and Exercise Dates.  At the time an Option is granted, the
Administrator will fix the period within which the Option may be exercised and
will determine any conditions that must be satisfied before the Option may be
exercised.

(iii) Form of Consideration.  The Administrator will determine the acceptable
form of consideration for exercising an Option, including the method of
payment.  In the case of an Incentive Stock Option, the Administrator will
determine the acceptable form of consideration at the time of grant.  Such
consideration may consist entirely of: (1) cash; (2) check; (3) promissory note,
to the extent permitted by Applicable Laws, (4) other Shares, provided that such
Shares have a Fair Market Value on the date of surrender equal to the aggregate
exercise price of the Shares as to which such Option will be exercised and
provided that accepting such Shares will not result in any adverse accounting
consequences to the Company, as the Administrator determines in its sole
discretion; (5) consideration received by the Company under a broker-assisted
(or other) cashless exercise program (whether through a broker or
otherwise) implemented by the Company in connection with the Plan; (6) by net
exercise; (7) such other consideration and method of payment for the issuance of
Shares to the extent permitted by Applicable Laws; or (8) any combination of the
foregoing methods of payment.

(f) Exercise of Option.

(i) Procedure for Exercise; Rights as a Stockholder.  Any Option granted
hereunder will be exercisable according to the terms of the Plan and at such
times and under such conditions as determined by the Administrator and set forth
in the Award Agreement.  An Option may not be exercised for a fraction of a
Share.

An Option will be deemed exercised when the Company receives: (i) notice of
exercise (in accordance with the procedures that the Administrator may specify
from time to time) from the person entitled to exercise the Option, and
(ii) full payment for the Shares with respect to which the Option is exercised
(together with any applicable tax withholdings).  Full payment may consist of
any consideration and method of payment authorized by the Administrator and
permitted by the Award Agreement and the Plan.  Shares issued upon exercise of
an Option will be issued in the name of the Participant or, if requested by the
Participant, in the name of the Participant and his or her spouse.  The Company
will issue (or cause to be issued) such Shares promptly after the Option is
exercised. 

Exercising an Option in any manner will decrease the number of Shares thereafter
available, both for purposes of the Plan and for sale under the Option, by the
number of Shares as to which the Option is exercised.

(ii) Termination of Relationship as a Service Provider.  If a Participant ceases
to be a Service Provider, other than upon the cessation of the Participant’s
Service Provider status as the result of the Participant’s death or Disability,
the Participant may exercise his or her Option within such period of time as is
specified in the Award Agreement to the extent that the Option is vested on the
date of cessation of the Participant’s Service Provider status (but in no event
later than the expiration of the term of such Option as set forth in the Award
Agreement).  In the absence of a specified time in the Award Agreement, the
Option will remain exercisable for three (3) months following cessation of the
Participant’s Service Provider status.  Unless otherwise provided by the
Administrator, if on the date of cessation of the Participant’s Service Provider
status the Participant is not vested as to his or her entire Option, the Shares
covered by the unvested portion of the Option will revert to the Plan.  If,
after



--------------------------------------------------------------------------------

 

cessation of the Participant’s Service Provider status, the Participant does not
exercise his or her Option within the time specified by the Administrator, the
Option will terminate, and the Shares covered by such Option will revert to the
Plan.

(iii) Disability of Participant.  If a Participant ceases to be a Service
Provider as a result of the Participant’s Disability, the Participant may
exercise his or her Option within such period of time as is specified in the
Award Agreement to the extent the Option is vested on the date of cessation of
the Participant’s Service Provider status (but in no event later than the
expiration of the term of such Option as set forth in the Award Agreement).  In
the absence of a specified time in the Award Agreement, the Option will remain
exercisable for twelve (12) months following cessation of the Participant’s
Service Provider status.  Unless otherwise provided by the Administrator, if on
the date of cessation of the Participant’s Service Provider status the
Participant is not vested as to his or her entire Option, the Shares covered by
the unvested portion of the Option will revert to the Plan.  If, after cessation
of the Participant’s Service Provider status, the Participant does not exercise
his or her Option within the time specified herein, the Option will terminate,
and the Shares covered by such Option will revert to the Plan.

(iv) Death of Participant.  If a Participant dies while a Service Provider, the
Option may be exercised following the Participant’s death within such period of
time as is specified in the Award Agreement to the extent that the Option is
vested on the date of death (but in no event may the Option be exercised later
than the expiration of the term of such Option as set forth in the Award
Agreement), by the Participant’s designated beneficiary, provided such
beneficiary has been designated prior to the Participant’s death in a form
acceptable to the Administrator.  If no such beneficiary has been designated by
the Participant, then such Option may be exercised by the personal
representative of the Participant’s estate or by the person(s) to whom the
Option is transferred pursuant to the Participant’s will or in accordance with
the laws of descent and distribution.  In the absence of a specified time in the
Award Agreement, the Option will remain exercisable for twelve (12) months
following Participant’s death.  Unless otherwise provided by the Administrator,
if at the time of death, the Participant is not vested as to his or her entire
Option, the Shares covered by the unvested portion of the Option will
immediately revert to the Plan.  If the Option is not so exercised within the
time specified herein, the Option will terminate, and the Shares covered by such
Option will revert to the Plan. 

(v) Tolling Expiration.  A Participant’s Award Agreement also may provide that:

(1) if the exercise of the Option following the cessation of Participant’s
status as a Service Provider (other than upon the Participant’s death or
Disability) would result in liability under Section 16(b), then the Option will
terminate on the earlier of (A) the expiration of the term of the Option set
forth in the Award Agreement, or (B) the tenth (10th) day after the last date on
which such exercise would result in liability under Section 16(b); or

(2) if the exercise of the Option following the cessation of the Participant’s
status as a Service Provider (other than upon the Participant’s death or
Disability) would be prohibited at any time solely because the issuance of
Shares would violate the registration requirements under the Securities Act,
then the Option will terminate on the earlier of (A) the expiration of the term
of the Option or (B) the expiration of a period of thirty (30) days after the
cessation of the Participant’s status as a Service Provider during which the
exercise of the Option would not be in violation of such registration
requirements.

7. Restricted Stock.

(a) Grant of Restricted Stock.  Subject to the terms and provisions of the Plan,
the Administrator, at any time and from time to time, may grant Shares of
Restricted Stock to Service Providers in such amounts as the Administrator, in
its sole discretion, will determine.

(b) Restricted Stock Agreement.  Each Award of Restricted Stock will be
evidenced by an Award Agreement that will specify any Period of Restriction, the
number of Shares granted, and such other terms and conditions as the
Administrator, in its sole discretion, will determine.  Unless the Administrator
determines otherwise, the Company as escrow agent will hold Shares of Restricted
Stock until the restrictions on such Shares have lapsed.



--------------------------------------------------------------------------------

 

(c) Transferability.  Except as provided in this Section 7 or the Award
Agreement, Shares of Restricted Stock may not be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated until the end of any applicable
Period of Restriction.

(d) Other Restrictions.  The Administrator, in its sole discretion, may impose
such other restrictions on Shares of Restricted Stock as it may deem advisable
or appropriate.

(e) Removal of Restrictions.  Except as otherwise provided in this Section 7,
Shares of Restricted Stock covered by each Restricted Stock grant made under the
Plan will be released from escrow as soon as practicable after the last day of
any applicable Period of Restriction or at such other time as the Administrator
may determine.  The Administrator, in its discretion, may accelerate the time at
which any restrictions will lapse or be removed. 

(f) Voting Rights.  During any applicable Period of Restriction, Service
Providers holding Shares of Restricted Stock granted hereunder may exercise full
voting rights with respect to those Shares, unless the Administrator determines
otherwise.

(g) Return of Restricted Stock to Company.  On the date set forth in the Award
Agreement, the Restricted Stock for which restrictions have not lapsed will
revert to the Company and again will become available for grant under the Plan.

8. Restricted Stock Units.

(a) Grant.  Restricted Stock Units may be granted at any time and from time to
time as determined by the Administrator.  After the Administrator determines
that it will grant Restricted Stock Units under the Plan, it will advise the
Participant in an Award Agreement of the terms, conditions, and restrictions
related to the grant, including the number of Restricted Stock Units.

(b) Vesting Criteria and Other Terms.  The Administrator will set vesting
criteria in its discretion, which, depending on the extent to which the criteria
are met, will determine the number of Restricted Stock Units that will be paid
out to the Participant.  The Administrator may set vesting criteria based upon
the achievement of Company-wide, divisional, business unit, or individual goals
(including, but not limited to, continued employment or service), applicable
federal or state securities laws or any other basis determined by the
Administrator in its discretion.

(c) Earning Restricted Stock Units.  Upon meeting the applicable vesting
criteria, the Participant will be entitled to receive a payout as determined by
the Administrator.  Notwithstanding the foregoing, at any time after the grant
of Restricted Stock Units, the Administrator, in its sole discretion, may reduce
or waive any vesting criteria that must be met to receive a payout.

(d) Form and Timing of Payment.  Payment of earned Restricted Stock Units will
be made as soon as practicable after the date(s) determined by the Administrator
and set forth in the Award Agreement.  The Administrator, in its sole
discretion, may settle earned Restricted Stock Units only in cash, Shares, or a
combination of both.

(e) Cancellation.  On the date set forth in the Award Agreement, all unearned
Restricted Stock Units will be forfeited to the Company.

9. Stock Appreciation Rights.    

(a) Grant of Stock Appreciation Rights.  Subject to the terms and conditions of
the Plan, a Stock Appreciation Right may be granted to Service Providers at any
time and from time to time as will be determined by the Administrator, in its
sole discretion. 

(b) Number of Shares.  The Administrator will have complete discretion to
determine the number of Stock Appreciation Rights granted to any Service
Provider.



--------------------------------------------------------------------------------

 

(c) Exercise Price and Other Terms.  The per share exercise price for the Shares
to be issued pursuant to exercise of a Stock Appreciation Right will be
determined by the Administrator and will be no less than one hundred percent
(100%) of the Fair Market Value per Share on the date of grant.  Otherwise, the
Administrator, subject to the provisions of the Plan, will have complete
discretion to determine the terms and conditions of Stock Appreciation Rights
granted under the Plan.

(d) Stock Appreciation Right Agreement.  Each Stock Appreciation Right grant
will be evidenced by an Award Agreement that will specify the exercise price,
the term of the Stock Appreciation Right, the conditions of exercise, and such
other terms and conditions as the Administrator, in its sole discretion, will
determine.

(e) Expiration of Stock Appreciation Rights.  A Stock Appreciation Right granted
under the Plan will expire upon the date as determined by the Administrator, in
its sole discretion, and set forth in the Award Agreement.  Notwithstanding the
foregoing, the rules of Section 6(d) relating to the maximum term and Section
6(f) relating to exercise also will apply to Stock Appreciation Rights.

(f) Payment of Stock Appreciation Right Amount.  Upon exercise of a Stock
Appreciation Right, a Participant will be entitled to receive payment from the
Company in an amount determined as the product of:

(i) The difference between the Fair Market Value of a Share on the date of
exercise over the exercise price; and

(ii) The number of Shares with respect to which the Stock Appreciation Right is
exercised.

At the discretion of the Administrator, the payment upon exercise of a Stock
Appreciation Right may be in cash, in Shares of equivalent value, or in some
combination of both.

10. Performance Units and Performance Shares. 

(a) Grant of Performance Units/Shares.  Performance Units and Performance Shares
may be granted to Service Providers at any time and from time to time, as will
be determined by the Administrator, in its sole discretion.  The Administrator
will have complete discretion in determining the number of Performance Units and
Performance Shares granted to each Participant.

(b) Value of Performance Units/Shares.  Each Performance Unit will have an
initial value that is established by the Administrator on or before the date of
grant.  Each Performance Share will have an initial value equal to the Fair
Market Value of a Share on the date of grant.

(c) Performance Objectives and Other Terms.  The Administrator will set
performance objectives or other vesting provisions (including, without
limitation, continued status as a Service Provider) in its discretion which,
depending on the extent to which they are met, will determine the number or
value of Performance Units/Shares that will be paid out to the Service
Providers.  The time period during which the performance objectives or other
vesting provisions must be met will be called the “Performance Period.”  Each
Award of Performance Units/Shares will be evidenced by an Award Agreement that
will specify the Performance Period, and such other terms and conditions as the
Administrator, in its sole discretion, will determine.  The Administrator may
set performance objectives based upon the achievement of Company-wide,
divisional, business unit or individual goals (including, but not limited to,
continued employment or service), applicable federal or state securities laws,
or any other basis determined by the Administrator in its discretion.

(d) Earning of Performance Units/Shares.  After the applicable Performance
Period has ended, the holder of Performance Units/Shares will be entitled to
receive a payout of the number of Performance Units/Shares earned by the
Participant over the Performance Period, to be determined as a function of the
extent to which the corresponding performance objectives or other vesting
provisions have been achieved.  After the grant of a Performance Unit/Share, the
Administrator, in its sole discretion, may reduce or waive any performance
objectives or other vesting provisions for such Performance Unit/Share.



--------------------------------------------------------------------------------

 

(e) Form and Timing of Payment of Performance Units/Shares.  Payment of earned
Performance Units/Shares will be made as soon as practicable after the
expiration of the applicable Performance Period.  The Administrator, in its sole
discretion, may pay earned Performance Units/Shares in the form of cash, in
Shares (which have an aggregate Fair Market Value equal to the value of the
earned Performance Units/Shares at the close of the applicable Performance
Period) or in a combination thereof.

(f) Cancellation of Performance Units/Shares.  On the date set forth in the
Award Agreement, all unearned or unvested Performance Units/Shares will be
forfeited to the Company, and again will be available for grant under the Plan.

11. Outside Director Award Limitations.  No Outside Director may be granted, in
any Fiscal Year, Awards (the value of which will be based on their grant date
fair value determined in accordance with U.S. generally accepted accounting
principles) and any other compensation (including without limitation any cash
retainers or fees) that, in the aggregate, exceed $500,000, provided that such
amount is increased to $1,000,000 in the Fiscal Year of his or her initial
service as an Outside Director.  Any Awards or other compensation provided to an
individual for his or her services as an Employee, or for his or her services as
a Consultant other than as an Outside Director, will be excluded for purposes of
this Section 11.

12. Leaves of Absence/Transfer Between Locations.  Unless the Administrator
provides otherwise, vesting of Awards granted hereunder will be suspended during
any unpaid leave of absence.  A Participant will not cease to be an Employee in
the case of (i) any leave of absence approved by the Company or (ii) transfers
between locations of the Company or between the Company, its Parent, or any of
its Subsidiaries.  For purposes of Incentive Stock Options, no such leave may
exceed three (3) months, unless reemployment upon expiration of such leave is
guaranteed by statute or contract.  If reemployment upon expiration of a leave
of absence approved by the Company is not so guaranteed, then six (6) months
following the first (1st) day of such leave any Incentive Stock Option held by
the Participant will cease to be treated as an Incentive Stock Option and will
be treated for tax purposes as a Nonstatutory Stock Option.

13. Transferability of Awards.  Unless determined otherwise by the
Administrator, an Award may not be sold, pledged, assigned, hypothecated,
transferred, or disposed of in any manner other than by will or by the laws of
descent and distribution, and may be exercised, during the lifetime of the
Participant, only by the Participant.  If the Administrator makes an Award
transferable, such Award will contain such additional terms and conditions as
the Administrator deems appropriate.

14. Adjustments; Dissolution or Liquidation; Merger or Change in Control.

(a) Adjustments.  In the event that any dividend or other distribution (whether
in the form of cash, Shares, other securities, or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, reclassification, repurchase, or
exchange of Shares or other securities of the Company, or other change in the
corporate structure of the Company affecting the Shares occurs (other than any
ordinary dividends or other ordinary distributions), the Administrator, in order
to prevent diminution or enlargement of the benefits or potential benefits
intended to be made available under the Plan, will adjust the number and class
of shares of stock that may be delivered under the Plan and/or the number,
class, and price of shares of stock covered by each outstanding Award, and the
numerical Share limits in Sections 3 and 11 of the Plan. 

(b) Dissolution or Liquidation.  In the event of a proposed dissolution or
liquidation of the Company, the Administrator will notify each Participant as
soon as practicable prior to the effective date of such proposed
transaction.  To the extent it has not been previously exercised, an Award will
terminate immediately prior to the consummation of such proposed action.

(c) Merger or Change in Control.  In the event of a merger of the Company with
or into another corporation or other entity or a Change in Control, each
outstanding Award will be treated as the Administrator determines (subject to
the provisions of the following paragraph) without a Participant’s consent,
including, without limitation, that (i) Awards will be assumed, or substantially
equivalent awards will be substituted, by the acquiring or succeeding
corporation (or an affiliate thereof) with appropriate adjustments as to the
number and kind of shares and prices; (ii) upon written notice to a Participant,
that the Participant’s Awards will terminate upon or immediately prior



--------------------------------------------------------------------------------

 

to the consummation of such merger or Change in Control; (iii) outstanding
Awards will vest and become exercisable, realizable, or payable, or restrictions
applicable to an Award will lapse, in whole or in part prior to or upon
consummation of such merger or Change in Control, and, to the extent the
Administrator determines, terminate upon or immediately prior to the
effectiveness of such merger or Change in Control; (iv) (A) the termination of
an Award in exchange for an amount of cash and/or property, if any, equal to the
amount that would have been attained upon the exercise of such Award or
realization of the Participant’s rights as of the date of the occurrence of the
transaction (and, for the avoidance of doubt, if as of the date of the
occurrence of the transaction the Administrator determines in good faith that no
amount would have been attained upon the exercise of such Award or realization
of the Participant’s rights, then such Award may be terminated by the Company
without payment), or (B) the replacement of such Award with other rights or
property selected by the Administrator in its sole discretion; or (v) any
combination of the foregoing.  In taking any of the actions permitted under this
Section 14(c), the Administrator will not be obligated to treat all Awards, all
Awards held by a Participant, all Awards of the same type, or all portions of
Awards, similarly.

﻿

In the event that the successor corporation does not assume or substitute for
the Award (or portion thereof), the Participant will fully vest in and have the
right to exercise the Participant’s outstanding Option and Stock Appreciation
Right (or portion thereof) that is not assumed or substituted for, including
Shares as to which such Award would not otherwise be vested or exercisable, all
restrictions on Restricted Stock, Restricted Stock Units, Performance Shares and
Performance Units (or portions thereof) not assumed or substituted for will
lapse, and, with respect to such Awards with performance-based vesting (or
portions thereof) not assumed or substituted for, all performance goals or other
vesting criteria will be deemed achieved at one hundred percent (100%) of target
levels and all other terms and conditions met, in each case, unless specifically
provided otherwise under the applicable Award Agreement or other written
agreement between the Participant and the Company or any of its Subsidiaries or
Parents, as applicable.  In addition, if an Option or Stock Appreciation Right
(or portion thereof) is not assumed or substituted for in the event of a merger
or Change in Control, the Administrator will notify the Participant in writing
or electronically that such Option or Stock Appreciation Right (or its
applicable portion) will be exercisable for a period of time determined by the
Administrator in its sole discretion, and the Option or Stock Appreciation Right
(or its applicable portion) will terminate upon the expiration of such period.

﻿

For the purposes of this subsection (c) (and subsection (d) below), an Award
will be considered assumed if, following the merger or Change in Control, the
Award confers the right to purchase or receive, for each Share subject to the
Award immediately prior to the merger or Change in Control, the consideration
(whether stock, cash, or other securities or property) received in the merger or
Change in Control by holders of Common Stock for each Share held on the
effective date of the transaction (and if holders were offered a choice of
consideration, the type of consideration chosen by the holders of a majority of
the outstanding Shares); provided, however, that if such consideration received
in the merger or Change in Control is not solely common stock of the successor
corporation or its Parent, the Administrator may, with the consent of the
successor corporation, provide for the consideration to be received upon the
exercise of an Option or Stock Appreciation Right or upon the payout of a
Restricted Stock Unit, Performance Unit or Performance Share, for each Share
subject to such Award, to be solely common stock of the successor corporation or
its Parent equal in fair market value to the per share consideration received by
holders of Common Stock in the merger or Change in Control.

﻿

Notwithstanding anything in this subsection (c) to the contrary, and unless
otherwise provided in an Award Agreement or other written agreement between the
Participant and the Company or any of its Subsidiaries or Parents, as
applicable, an Award that vests, is earned or paid-out upon the satisfaction of
one or more performance goals will not be considered assumed if the Company or
its successor modifies any of such performance goals without the Participant’s
consent; provided, however, a modification to such performance goals only to
reflect the successor corporation’s post-Change in Control corporate structure
will not be deemed to invalidate an otherwise valid Award assumption.

Notwithstanding anything in this subsection (c) to the contrary, if a payment
under an Award Agreement is subject to Section 409A and if the change in control
definition contained in the Award Agreement or other agreement related to the
Award does not comply with the definition of “change in control” for purposes of
a distribution under Section 409A, then any payment of an amount that otherwise
is accelerated under this Section will be delayed until the earliest time that
such payment would be permissible under Section 409A without triggering any
penalties applicable under Section 409A.



--------------------------------------------------------------------------------

 

(d) Outside Director Awards.  With respect to Awards granted to an Outside
Director that are assumed or substituted for, if on the date of or following
such assumption or substitution the Participant’s status as a Director or a
director of the successor corporation, as applicable, is terminated other than
upon a voluntary resignation by the Participant (unless such resignation is at
the request of the acquirer), then as of such date of termination, the
Participant’s Awards will be treated as described in the second paragraph of
Section 14(c) above with respect to vesting acceleration (for clarity, as though
the Awards were not assumed or substituted).

15. Tax.

(a) Withholding Requirements.  Prior to the delivery of any Shares or cash
pursuant to an Award (or exercise thereof) or such earlier time as any tax
withholding obligations are due, the Company (or any of its Subsidiaries,
Parents or affiliates employing or retaining the services of a Participant, as
applicable) will have the power and the right to deduct or withhold, or require
a Participant to remit to the Company (or any of its Subsidiaries, Parents or
affiliates, as applicable), an amount sufficient to satisfy U.S. federal, state,
and local, non-U.S., and other taxes (including the Participant’s FICA
obligation) required to be withheld with respect to such Award (or exercise
thereof). 

(b) Withholding Arrangements.  The Administrator, in its sole discretion and
pursuant to such procedures as it may specify from time to time, may permit a
Participant to satisfy such tax withholding obligation, in whole or in part by
(without limitation) (i) paying cash, check or other cash equivalents,
(ii) electing to have the Company withhold otherwise deliverable cash or Shares
having a fair market value equal to the minimum statutory amount required to be
withheld or such greater amount as the Administrator may determine if such
amount would not have adverse accounting consequences, as the Administrator
determines in its sole discretion, (iii) delivering to the Company already-owned
Shares having a fair market value equal to the minimum statutory amount required
to be withheld or such greater amount as the Administrator may determine, in
each case, provided the delivery of such Shares will not result in any adverse
accounting consequences, as the Administrator determines in its sole discretion,
(iv) selling a sufficient number of Shares otherwise deliverable to the
Participant through such means as the Administrator may determine in its sole
discretion (whether through a broker or otherwise) equal to the amount required
to be withheld, or (v) any combination of the foregoing methods of payment.  The
amount of the withholding requirement will be deemed to include any amount which
the Administrator agrees may be withheld at the time the election is made, not
to exceed the amount determined by using the maximum federal, state or local
marginal income tax rates applicable to the Participant with respect to the
Award on the date that the amount of tax to be withheld is to be determined or
such greater amount as the Administrator may determine if such amount would not
have adverse accounting consequences, as the Administrator determines in its
sole discretion.  The fair market value of the Shares to be withheld or
delivered will be determined as of the date that the taxes are required to be
withheld.

(c) Compliance With Section 409A.  Awards will be designed and operated in such
a manner that they are either exempt from the application of, or comply with,
the requirements of Section 409A such that the grant, payment, settlement or
deferral will not be subject to the additional tax or interest applicable under
Section 409A, except as otherwise determined in the sole discretion of the
Administrator.  The Plan and each Award Agreement under the Plan is intended to
meet the requirements of Section 409A and will be construed and interpreted in
accordance with such intent, except as otherwise determined in the sole
discretion of the Administrator.  To the extent that an Award or payment, or the
settlement or deferral thereof, is subject to Section 409A the Award will be
granted, paid, settled or deferred in a manner that will meet the requirements
of Section 409A, such that the grant, payment, settlement or deferral will not
be subject to the additional tax or interest applicable under Section 409A. In
no event will the Company or any of its Subsidiaries or Parents have any
obligation or liability under the terms of this Plan to reimburse, indemnify, or
hold harmless any Participant or any other person in respect of Awards, for any
taxes, interest or penalties imposed, or other costs incurred, as a result of
Section 409A.

16. No Effect on Employment or Service.  Neither the Plan nor any Award will
confer upon a Participant any right with respect to continuing the Participant’s
relationship as a Service Provider, nor interfere in any way with the
Participant’s right or the right of the Company and its Subsidiaries or Parents,
as applicable, to terminate such relationship at any time, with or without
cause, to the extent permitted by Applicable Laws.

17. Date of Grant.  The date of grant of an Award will be, for all purposes, the
date on which the Administrator makes the determination granting such Award, or
such other later date as is determined by the



--------------------------------------------------------------------------------

 

Administrator.  Notice of the determination will be provided to each Participant
within a reasonable time after the date of such grant.

18. Term of Plan.  Subject to Section 22 of the Plan, the Plan will become
effective upon the date on which the Company’s stockholders approve the
Plan.  It will continue in effect for a term of ten (10) years from the
effective date of the Plan, unless terminated earlier under Section 19 of the
Plan.

19. Amendment and Termination of the Plan.

(a) Amendment and Termination.  The Administrator, at any time, may amend,
alter, suspend or terminate the Plan. 

(b) Stockholder Approval.  The Company will obtain stockholder approval of any
Plan amendment to the extent necessary and desirable to comply with Applicable
Laws.

(c) Effect of Amendment or Termination.  No amendment, alteration, suspension or
termination of the Plan will materially impair the rights of any Participant,
unless mutually agreed otherwise between the Participant and the Administrator,
which agreement must be in writing and signed by the Participant and the
Company.  Termination of the Plan will not affect the Administrator’s ability to
exercise the powers granted to it hereunder with respect to Awards granted under
the Plan prior to the date of such termination.

20. Conditions Upon Issuance of Shares.

(a) Legal Compliance.  Shares will not be issued pursuant to the exercise of an
Award unless the exercise of such Award and the issuance and delivery of such
Shares will comply with Applicable Laws and will be further subject to the
approval of counsel for the Company with respect to such compliance.

(b) Investment Representations.  As a condition to the exercise of an Award, the
Company may require the person exercising such Award to represent and warrant at
the time of any such exercise that the Shares are being purchased only for
investment and without any present intention to sell or distribute such Shares
if, in the opinion of counsel for the Company, such a representation is
required.

21. Inability to Obtain Authority.  The inability of the Company to obtain
authority from any regulatory body having jurisdiction or to complete or comply
with the requirements of any registration or other qualification of the Shares
under any U.S. state or federal law or non-U.S. law or under the rules and
regulations of the Securities and Exchange Commission, the stock exchange on
which Shares of the same class are then listed, or any other governmental or
regulatory body, which authority, registration, qualification or rule compliance
is deemed by the Company’s counsel to be necessary or advisable for the issuance
and sale of any Shares hereunder, will relieve the Company of any liability in
respect of the failure to issue or sell such Shares as to which such requisite
authority, registration, qualification or rule compliance will not have been
obtained.

22. Stockholder Approval.  The Plan will be subject to approval by the
stockholders of the Company within twelve (12) months after the date the Plan is
adopted by the Board.  Such stockholder approval will be obtained in the manner
and to the degree required under Applicable Laws. 

23. Forfeiture Events.    The Administrator may specify in an Award Agreement
that the Participant’s rights, payments, and benefits with respect to an Award
will be subject to reduction, cancellation, forfeiture, recoupment,
reimbursement, or reacquisition upon the occurrence of certain specified events,
in addition to any otherwise applicable vesting or performance conditions of an
Award.  Notwithstanding any provisions to the contrary under this Plan, an Award
will be subject to the Company’s clawback policy as may be established and/or
amended from time to time to comply with Applicable Laws (including without
limitation pursuant to the listing standards of any national securities exchange
or association on which the Company’s securities are listed or as may be
required by the Dodd‑Frank wall Street Reform and Consumer Protection Act) (the
“Clawback Policy”).  The Administrator may require a Participant to forfeit,
return or reimburse the Company all or a portion of the Award and any amounts
paid thereunder pursuant to the terms of the Clawback Policy or as necessary or
appropriate to comply with Applicable



--------------------------------------------------------------------------------

 

Laws.  Unless this Section 23 specifically is mentioned and waived in an Award
Agreement or other document, no recovery of compensation under a Clawback Policy
or otherwise will constitute an event that triggers or contributes to any right
of a Participant to resign for “good reason” or “constructive termination” (or
similar term) under any agreement with the Company or any Parent or Subsidiary
of the Company.

﻿

*          *          *

﻿





--------------------------------------------------------------------------------

 



PACIFIC BIOSCIENCES OF CALIFORNIA, INC.

2020 EQUITY INCENTIVE PLAN

GLOBAL STOCK OPTION AGREEMENT

﻿

NOTICE OF STOCK OPTION GRANT

﻿

Unless otherwise defined herein, the terms defined in the Pacific Biosciences of
California, Inc. 2020 Equity Incentive Plan (the “Plan”) will have the same
defined meanings in this Global Stock Option Agreement which includes the Notice
of Stock Option Grant (the “Notice of Grant”), the Terms and Conditions of Stock
Option Grant, attached hereto as Exhibit A, the Exercise Notice, attached hereto
as Exhibit B and all other exhibits, appendices, and addenda attached hereto
(together, the “Option Agreement”).

﻿

Participant Name:

Address:

﻿

The undersigned Participant has been granted an Option to purchase Common Stock
of Biosciences of California, Inc. (the “Company”), subject to the terms and
conditions of the Plan and this Option Agreement, as follows:

Grant Number:______________________________

Date of Grant:______________________________

Vesting Commencement Date:______________________________

Exercise Price per Share (in U.S. Dollars):$_____________________________

Total Number of Shares Subject to Option: ______________________________

Total Exercise Price (in U.S. Dollars):$_____________________________

Type of Option:___ Incentive Stock Option

___ Nonstatutory Stock Option

Term/Expiration Date:______________________________

﻿

Vesting Schedule:

﻿

Subject to any acceleration provisions contained in the Plan or this Option
Agreement or any other written agreement between Participant and the Company or
any applicable Subsidiary of the Company governing the terms of this Option,
this Option will be scheduled to vest and be exercisable, in whole or in part,
in accordance with the following schedule:

﻿

[Insert Vesting Schedule]

﻿

﻿

Termination Period:

﻿

In the event of cessation of Participant’s status as a Service Provider, this
Option will be exercisable, to the extent vested, for a period of three (3)
months after Participant ceases to be a Service Provider, unless such
termination is due to Participant’s death or Disability, in which case the
Option shall be exercisable, to the extent vested, for a period of twelve (12)
months after Participant ceases to be a Service Provider.  Notwithstanding the
foregoing sentence, in no event may this Option be exercised after the
Term/Expiration Date as provided above and this Option may be subject to earlier
termination as provided in Section 14 of the Plan. 

﻿

By Participant’s signature and the signature of the representative of the
Company below, Participant and the Company agree that this Option is granted
under and governed by the terms and conditions of the Plan and this Option
Agreement, including the Terms and Conditions of Stock Option Grant, attached
hereto as Exhibit A, the Exercise Notice, attached hereto as Exhibit B, and all
other exhibits, appendices and addenda attached hereto, all of which are made a
part of this document.  Participant acknowledges receipt of a copy of the
Plan.  Participant has reviewed the Plan and this Option Agreement in their
entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Option Agreement and fully understands all provisions of the
Plan, this Option and the Option Agreement.  Participant hereby agrees to accept
as binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions relating to the Plan or this Option
Agreement.  Participant further agrees to notify the Company upon any change in
the residence address indicated below.





--------------------------------------------------------------------------------

 

﻿

PARTICIPANTPACIFIC BIOSCIENCES OF CALIFORNIA, INC.

﻿



SignatureBy



Print NameTitle

﻿

﻿

Residence Address:

﻿





﻿

 

--------------------------------------------------------------------------------

 

EXHIBIT A

TERMS AND CONDITIONS OF STOCK OPTION GRANT

1. Grant of Option. 

(a) The Company hereby grants to the individual (“Participant”) named in the
Notice of Stock Option Grant of this Option Agreement (the “Notice of Grant”) an
option (the “Option”) to purchase the number of Shares set forth in the Notice
of Grant, at the exercise price per Share set forth in the Notice of Grant (the
“Exercise Price”), subject to all of the terms and conditions in this Option
Agreement, including any country-specific provisions set forth in Exhibit C, and
the Plan, which is incorporated herein by this reference.  Subject to Section
19(c) of the Plan, in the event of a conflict between the terms and conditions
of the Plan and the terms and conditions of this Option Agreement, including any
country-specific provisions set forth in Exhibit C, the terms and conditions of
the Plan will prevail.

(b) For U.S. taxpayers, the Option will be designated as either an Incentive
Stock Option (“ISO”) or a Nonstatutory Stock Option (“NSO”).  If designated in
the Notice of Grant as an ISO, this Option is intended to qualify as an ISO
under Section 422 of the Internal Revenue Code of 1986, as amended (the
“Code”).  However, if this Option is intended to be an ISO, to the extent that
it exceeds the $100,000 rule of Code Section 422(d) it will be treated as an
NSO.  Further, if for any reason this Option (or portion thereof) will not
qualify as an ISO, then, to the extent of such nonqualification, such Option (or
portion thereof) shall be regarded as a NSO granted under the Plan.  In no event
will the Administrator, the Company or any Parent or Subsidiary or any of their
respective employees or directors have any liability to Participant (or any
other person) due to the failure of the Option to qualify for any reason as an
ISO. 

(c) For non-U.S. taxpayers, the Option will be designated as an NSO.

2. Vesting Schedule.  Except as provided in Section 3, the Option awarded by
this Option Agreement will vest in accordance with the vesting provisions set
forth in the Notice of Grant.  Unless specifically provided otherwise in this
Option Agreement or other written agreement between Participant and the Company
or any applicable Subsidiary of the Company governing the terms of this Option,
Shares subject to this Option that are scheduled to vest on a certain date or
upon the occurrence of a certain condition will not vest in accordance with any
of the provisions of this Option Agreement, unless Participant will have been
continuously a Service Provider from the Date of Grant until the date such
vesting occurs.  The Administrator will have the exclusive discretion to
determine when Participant no longer is providing services for purposes of
determining Service Provider status under this Option (including without
limitation whether Participant will be considered to be providing services while
on a leave of absence).

3. Discretionary Acceleration.  The Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested Option at any time, subject to the terms of the Plan.  If so
accelerated, such Option will be considered as having vested as of the date
specified by the Administrator.

4. Exercise of Option. 

(a) Right to Exercise.  This Option may be exercised only within the term set
out in the Notice of Grant, and may be exercised during such term only in
accordance with the Vesting Schedule set out in the Notice of Option Grant and
with the applicable provisions of the Plan and the terms of this Option
Agreement.

(b) Method of Exercise.  This Option is exercisable by delivery of an exercise
notice (the “Exercise Notice”) in the form attached as Exhibit B to the Notice
of Grant or in a manner and pursuant to such procedures as the Administrator may
determine, which will state the election to exercise the Option, the number of
Shares in respect of which the Option is being exercised (the “Exercised
Shares”), and such other representations and agreements as may be required by
the Company pursuant to the provisions of the Plan.  The Exercise Notice will be
completed by Participant and delivered to the Company.  The Exercise Notice will
be accompanied by payment of the aggregate Exercise Price as to all Exercised
Shares and of any Tax Obligations (as defined in Section 6(a)).  This Option
will be deemed to be exercised upon receipt by the Company of such fully
executed Exercise Notice accompanied by the aggregate Exercise Price, together
with any applicable Tax Obligations. 



--------------------------------------------------------------------------------

 

5. Method of Payment.  Payment of the aggregate Exercise Price will be by any of
the following, or a combination thereof, at the election of Participant:

(a) cash in U.S. dollars;

(b) check designated in U.S. dollars;

(c) consideration received by the Company under a formal cashless exercise
program adopted by the Company in connection with the Plan; or

(d) if Participant is a U.S. employee, surrender of other Shares which have a
Fair Market Value on the date of surrender equal to the aggregate Exercise Price
of the Exercised Shares and that are owned free and clear of any liens, claims,
encumbrances, or security interests, provided that accepting such Shares, in the
sole discretion of the Administrator, will not result in any adverse accounting
consequences to the Company.

6. Tax Obligations. 

(a) Responsibility for Taxes.  Participant acknowledges that, regardless of any
action taken by the Company or, if different, Participant’s employer (the
“Employer”) or any Parent or Subsidiary of the Company to which Participant is
providing services (together, the “Service Recipients”), the ultimate liability
for any tax and/or social insurance liability obligations and requirements in
connection with the Option, including, without limitation, (i) all federal,
state, and local taxes (including Participant’s Federal Insurance Contributions
Act (FICA) obligations) that are required to be withheld by any Service
Recipient or other payment of tax-related items related to Participant’s
participation in the Plan and legally applicable to Participant, (ii)
Participant’s and, to the extent required by any Service Recipient, the Service
Recipient’s fringe benefit tax liability, if any, associated with the grant,
vesting, or exercise of the Option or sale of Shares, and (iii) any other
Service Recipient taxes the responsibility for which Participant has, or has
agreed to bear, with respect to the Option (or exercise thereof or issuance of
Shares thereunder) (collectively, the “Tax Obligations”), is and remains
Participant’s sole responsibility and may exceed the amount actually withheld by
the applicable Service Recipient(s).  Participant further acknowledges that no
Service Recipient (A) makes any representations or undertakings regarding the
treatment of any Tax Obligations in connection with any aspect of the Option,
including, but not limited to, the grant, vesting or exercise of the Option, the
subsequent sale of Shares acquired pursuant to such exercise and the receipt of
any dividends or other distributions, and (B) makes any commitment to and is
under any obligation to structure the terms of the grant or any aspect of the
Option to reduce or eliminate Participant’s liability for Tax Obligations or
achieve any particular tax result.  Further, if Participant is subject to Tax
Obligations in more than one jurisdiction between the Date of Grant and the date
of any relevant taxable or tax withholding event, as applicable, Participant
acknowledges that the applicable Service Recipient(s) (or former employer, as
applicable) may be required to withhold or account for Tax Obligations in more
than one jurisdiction.  If Participant fails to make satisfactory arrangements
for the payment of any required Tax Obligations hereunder at the time of the
applicable taxable event, Participant acknowledges and agrees that the Company
may refuse to honor the exercise and/or issue or deliver the Shares.

(b) Tax Withholding.  Pursuant to such procedures as the Administrator may
specify from time to time, the applicable Service Recipient(s) shall withhold
the amount required to be withheld for the payment of Tax Obligations.  The
Administrator, in its sole discretion and pursuant to such procedures as it may
specify from time to time, may permit Participant to satisfy such Tax
Obligations, in whole or in part (without limitation), if permissible by
applicable local law, by (i) paying cash in U.S. dollars or by check designated
in U.S. dollars, (ii) electing to have the Company withhold otherwise
deliverable Shares having a fair market value equal to the minimum amount that
is necessary to meet the withholding requirement for such Tax Obligations (or
such greater amount as Participant may elect if permitted by the Administrator,
if such greater amount would not result in adverse financial accounting
consequences), (iii) having the amount of such Tax Obligations withheld from
Participant’s wages or other cash compensation paid to Participant by the
applicable Service Recipient(s), (iv) delivering to the Company Shares that
Participant owns and that have vested with a fair market value equal to the
minimum withholding requirement for such Tax Obligations, or (v) selling a
sufficient number of such Shares otherwise deliverable to Participant through
such means as the Company may determine in its sole discretion (whether through
a broker or otherwise) equal to the minimum amount that is necessary to meet the
withholding requirement for such Tax Obligations (or such greater amount as
Participant may elect if permitted by the Administrator,



--------------------------------------------------------------------------------

 

if such greater amount would not result in adverse financial accounting
consequences).  To the extent determined appropriate by the Administrator in its
discretion, the Administrator will have the right (but not the obligation) to
satisfy any Tax Obligations by reducing the number of Shares otherwise
deliverable to Participant.  If the Tax Obligations are satisfied by withholding
in Shares, for tax purposes, Participant is deemed to have been issued the full
number of Exercised Shares, notwithstanding that a number of the Shares are held
back solely for the purpose of paying the Tax Obligations.  Further, if
Participant is subject to tax in more than one jurisdiction between the Date of
Grant and a date of any relevant taxable or tax withholding event, as
applicable, Participant acknowledges and agrees that the applicable Service
Recipient(s) (and/or former employer, as applicable) may be required to withhold
or account for tax in more than one jurisdiction. 

(c) Notice of Disqualifying Disposition of ISO Shares.  If the Option is an ISO,
and if Participant sells or otherwise disposes of any of the Shares acquired
pursuant to the ISO on or before the later of (i) the date two (2) years after
the Date of Grant, or (ii) the date one (1) year after the date of exercise,
Participant immediately will notify the Company in writing of such
disposition.  Participant agrees that Participant may be subject to income tax
withholding by the Company on the compensation income recognized by Participant.

(d) Section 409A.  Under Section 409A, a stock right (such as the Option) that
vests after December 31, 2004 (or that vested on or prior to such date but which
was materially modified after October 3, 2004) that was granted with a per share
exercise price that is determined by the Internal Revenue Service (the “IRS”) to
be less than the fair market value of an underlying share on the date of grant
(a “discount option”) may be considered “deferred compensation.”  A stock right
that is a “discount option” may result in (i) income recognition by the
recipient of the stock right prior to the exercise of the stock right, (ii) an
additional twenty percent (20%) federal income tax, and (iii) potential penalty
and interest charges.  The “discount option” also may result in additional state
income, penalty and interest tax to the recipient of the stock
right.  Participant acknowledges that the Company cannot and has not guaranteed
that the IRS will agree that the per Share exercise price of this Option equals
or exceeds the fair market value of a Share on the date of grant in a later
examination.  Participant agrees that if the IRS determines that the Option was
granted with a per Share exercise price that was less than the fair market value
of a Share on the date of grant, Participant shall be solely responsible for
Participant’s costs related to such a determination.  In no event will the
Company or any of its Parent or Subsidiaries have any liability, responsibility
or obligation to reimburse, indemnify, or hold harmless Participant for any
taxes, penalties and interest that may be imposed, or other costs that may be
incurred, as a result of Section 409A.

7. Rights as Stockholder.  Neither Participant nor any person claiming under or
through Participant will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares (which may be in book entry form) will
have been issued, recorded on the records of the Company or its transfer agents
or registrars, and delivered to Participant (including through electronic
delivery to a brokerage account).  After such issuance, recordation and
delivery, Participant will have all the rights of a stockholder of the Company
with respect to voting such Shares and receipt of dividends and distributions on
such Shares.

8. No Guarantee of Continued Service.  PARTICIPANT ACKNOWLEDGES AND AGREES THAT
THE VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY BY
CONTINUING AS A SERVICE PROVIDER, WHICH UNLESS PROVIDED OTHERWISE UNDER
APPLICABLE LAW IS AT THE WILL OF THE APPLICABLE SERVICE RECIPIENT AND NOT
THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS OPTION OR ACQUIRING SHARES
HEREUNDER.  PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT THIS OPTION
AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET
FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED
ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT
ALL, AND SHALL NOT INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR THE RIGHT OF
ANY SERVICE RECIPIENT TO TERMINATE PARTICIPANT’S RELATIONSHIP AS A SERVICE
PROVIDER, SUBJECT TO APPLICABLE LAW, WHICH TERMINATION, UNLESS PROVIDED
OTHERWISE UNDER APPLICABLE LAW, MAY BE AT ANY TIME, WITH OR WITHOUT CAUSE.

9. Option is Not Transferable.  This Option may not be transferred in any manner
otherwise than by will or by the laws of descent or distribution and may be
exercised during the lifetime of Participant only by Participant.



--------------------------------------------------------------------------------

 

10. Insider Trading Restrictions/Market Abuses.  Participant acknowledges that
Participant may be subject to insider trading restrictions and/or market abuse
laws in applicable jurisdictions, including the United States and Participant’s
country of residence, which may affect Participant’s ability, directly or
indirectly, for Participant or for a third party, to acquire or sell, or attempt
to sell, Shares or rights to Shares under the Plan during such times as
Participant is considered to have “inside information” regarding the Company (as
defined by the laws in the applicable jurisdiction, including the United States
and Participant’s country of residence).  Any restrictions under these laws or
regulations are separate from and in addition to any restrictions that may be
imposed under any applicable Company insider trading policy.  Participant
acknowledges that it is Participant’s responsibility to be compliant with all
such requirements and Participant should consult Participant’s personal legal
advisers to ensure compliance. 

11. Foreign Asset/Account Reporting Requirements; Exchange
Controls.  Participant’s country may have certain foreign asset and/or account
reporting requirements and exchange controls which may affect Participant’s
ability to acquire or hold Shares under the Plan or cash received from
participating in the Plan (including from any dividends received or sale
proceeds arising from the sale of Shares) in a brokerage or bank account outside
Participant’s country.  Participant understands that Participant may be required
to report such accounts, assets or transactions to the tax or other authorities
in Participant’s country.  Participant also may be required to repatriate sale
proceeds or other funds received as a result of participation in the Plan to
Participant’s country through a designated bank or broker and/or within a
certain time after receipt.  In addition, Participant may be subject to tax
payment and/or reporting obligations in connection with any income realized
under the Plan and/or from the sale of Shares.  Participant acknowledges that it
is Participant’s responsibility to be compliant with all such requirements, and
that Participant should consult Participant’s personal legal and tax advisers,
as applicable, to ensure compliance.

12. Nature of Grant.  In accepting the Option, Participant acknowledges,
understands and agrees that:

(a) the grant of the Option is voluntary and occasional and does not create any
contractual or other right to receive future grants of options, or benefits in
lieu of options, even if options have been granted in the past;

(b) all decisions with respect to future option or other grants, if any, will be
at the sole discretion of the Administrator;

(c) Participant is voluntarily participating in the Plan;

(d) the Option and any Shares acquired under the Plan are not intended to
replace any pension rights or compensation;

(e) the Option and Shares acquired under the Plan and the income and value of
same, are not part of normal or expected compensation for purposes of
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, holiday pay, pension or
retirement or welfare benefits or similar payments;

(f) the future value of the Shares underlying the Option is unknown,
indeterminable, and cannot be predicted with certainty;

(g) if the underlying Shares do not increase in value, the Option will have no
value;

(h) if Participant exercises the Option and acquires Shares, the value of such
Shares may increase or decrease in value, even below the Exercise Price;

(i) for purposes of the Option, Participant’s status as a Service Provider will
be considered terminated as of the date Participant is no longer actively
providing services to the Company or any Parent or Subsidiary of the Company
(regardless of the reason for such termination and whether or not later found to
be invalid or in breach of employment laws in the jurisdiction where Participant
is a Service Provider or the terms of Participant’s employment or service
agreement, if any), and unless otherwise expressly provided in this Option
Agreement (including by reference in the Notice of Grant to other arrangements
or contracts) or determined by the Administrator, (i) Participant’s right to
vest



--------------------------------------------------------------------------------

 

in the Option under the Plan, if any, will terminate as of such date and will
not be extended by any notice period (e.g., Participant’s period of service
would not include any contractual notice period or any period of “garden leave”
or similar period mandated under employment laws in the jurisdiction where
Participant is a Service Provider or the terms of Participant’s employment or
service agreement, if any, unless Participant is providing bona fide services
during such time); and (ii) the period (if any) during which Participant may
exercise the Option after such termination of Participant’s engagement as a
Service Provider will commence on the date Participant ceases to actively
provide services and will not be extended by any notice period mandated under
employment laws in the jurisdiction where Participant is employed or terms of
Participant’s engagement agreement, if any; the Administrator shall have the
exclusive discretion to determine when Participant is no longer actively
providing services for purposes of this Option grant (including whether
Participant may still be considered to be providing services while on a leave of
absence and consistent with local law); 

(j) unless otherwise provided in the Plan or by the Administrator in its
discretion, the Option and the benefits evidenced by this Option Agreement do
not create any entitlement to have the Option or any such benefits transferred
to, or assumed by, another company nor be exchanged, cashed out or substituted
for, in connection with any corporate transaction affecting the Shares; and

(k) the following provisions apply only if Participant is providing services
outside the United States:

(i) the Option and the Shares subject to the Option are not part of normal or
expected compensation or salary for any purpose;

(ii) Participant acknowledges and agrees that no Service Recipient shall be
liable for any foreign exchange rate fluctuation between Participant’s local
currency and the United States Dollar that may affect the value of the Option or
of any amounts due to Participant pursuant to the exercise of the Option or the
subsequent sale of any Shares acquired upon exercise; and

(iii) no claim or entitlement to compensation or damages shall arise from
forfeiture of the Option resulting from the termination of Participant’s status
as a Service Provider (for any reason whatsoever, whether or not later found to
be invalid or in breach of employment laws in the jurisdiction where Participant
is a Service Provider or the terms of Participant’s employment or service
agreement, if any), and in consideration of the grant of the Option to which
Participant is otherwise not entitled, Participant irrevocably agrees never to
institute any claim against any Service Recipient, waives his or her ability, if
any, to bring any such claim, and releases each Service Recipient from any such
claim; if, notwithstanding the foregoing, any such claim is allowed by a court
of competent jurisdiction, then, by participating in the Plan, Participant shall
be deemed irrevocably to have agreed not to pursue such claim and agrees to
execute any and all documents necessary to request dismissal or withdrawal of
such claim.

13. No Advice Regarding Grant.  The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Participant’s participation in the Plan, or Participant’s acquisition or sale of
the Shares underlying the Option.  Participant is hereby advised to consult with
his or her own personal tax, legal and financial advisers regarding his or her
participation in the Plan before taking any action related to the Plan.

14. Data Privacy.  Participant hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of Participant’s
personal data as described in this Option Agreement and any other Option grant
materials by and among, as applicable, the Service Recipients for the exclusive
purpose of implementing, administering and managing Participant’s participation
in the Plan.

Participant understands that the Company and the Service Recipient may hold
certain personal information about Participant, including, but not limited to,
Participant’s name, home address, email address and telephone number, date of
birth, social insurance number, passport or other identification number (e.g.,
resident registration number), salary, nationality, job title, any Shares or
directorships held in the Company, details of all equity awards or any other
entitlement to Shares awarded, canceled, exercised, vested, unvested or
outstanding in Participant’s favor (“Data”), for the exclusive purpose of
implementing, administering and managing the Plan.  





--------------------------------------------------------------------------------

 

Participant understands that Data may be transferred to a stock plan service
provider, as may be selected by the Company in the future, assisting the Company
with the implementation, administration and management of the Plan.  Participant
understands that the recipients of the Data may be located in the United States
or elsewhere, and that the recipients’ country of operation (e.g., the United
States) may have different data privacy laws and protections than Participant’s
country.  Participant understands that if he or she resides outside the United
States, he or she may request a list with the names and addresses of any
potential recipients of the Data by contacting his or her local human resources
representative.  Participant authorizes the Company, any stock plan service
provider selected by the Company and any other possible recipients which may
assist the Company (presently or in the future) with implementing, administering
and managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing his or her participation in the Plan.  Participant understands that
Data will be held only as long as is necessary to implement, administer and
manage Participant’s participation in the Plan.  Participant understands if he
or she resides outside the United States, he or she may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing his or her local human resources
representative.  Further, Participant understands that he or she is providing
the consents herein on a purely voluntary basis.  If Participant does not
consent, or if Participant later seeks to revoke his or her consent, his or her
status as a Service Provider and career with the Service Recipient will not be
adversely affected.  The only adverse consequence of refusing or withdrawing
Participant’s consent is that the Company would not be able to grant Participant
Options or other equity awards or administer or maintain such
awards.  Therefore, Participant understands that refusing or withdrawing his or
her consent may affect Participant’s ability to participate in the Plan.  For
more information on the consequences of Participant’s refusal to consent or
withdrawal of consent, Participant understands that he or she may contact his or
her local human resources representative.

15. Address for Notices.  Any notice to be given to the Company under the terms
of this Option Agreement will be addressed to the Company, in care of its Chief
Financial Officer at Pacific Biosciences of California, Inc., 1305 O’Brien
Drive, Menlo Park, CA 94025, or at such other address as the Company may
hereafter designate in writing.

16. Electronic Delivery and Acceptance.  The Company may, in its sole
discretion, decide to deliver any documents related to the Option awarded under
the Plan or future options that may be awarded under the Plan by electronic
means or require Participant to participate in the Plan by electronic
means.  Participant hereby consents to receive such documents by electronic
delivery and agrees to participate in the Plan through any on-line or electronic
system established and maintained by the Company or a third party designated by
the Company.

17. No Waiver.  Either party’s failure to enforce any provision or provisions of
this Option Agreement shall not in any way be construed as a waiver of any such
provision or provisions, nor prevent that party from thereafter enforcing each
and every other provision of this Option Agreement.  The rights granted both
parties herein are cumulative and shall not constitute a waiver of either
party’s right to assert all other legal remedies available to it under the
circumstances.

18. Successors and Assigns.  The Company may assign any of its rights under this
Option Agreement to single or multiple assignees, and this Option Agreement
shall inure to the benefit of the successors and assigns of the
Company.  Subject to the restrictions on transfer herein set forth, this Option
Agreement shall be binding upon Participant and his or her heirs, executors,
administrators, successors and assigns.  The rights and obligations of
Participant under this Option Agreement may be assigned only with the prior
written consent of the Company.

19. Additional Conditions to Issuance of Stock.  If at any time the Company will
determine, in its discretion, that the listing, registration, qualification or
rule compliance of the Shares upon any securities exchange or under any U.S.
federal, state, local or non-U.S. law, the tax code and related regulations or
under the rulings or regulations of the United States Securities and Exchange
Commission or any other governmental regulatory body, or under any Applicable
Laws, or the clearance, consent or approval of the United States Securities and
Exchange Commission or any other governmental regulatory authority is necessary
or desirable as a condition to the exercise of the Options or the purchase by,
or issuance of Shares, to Participant (or his or her estate) hereunder, such
exercise, purchase or issuance will not occur unless and until such listing,
registration, qualification, rule compliance, clearance, consent or approval
will have been completed, effected or obtained free of any conditions not
acceptable to the Company.  Subject to the terms of the Option Agreement and the



--------------------------------------------------------------------------------

 

Plan, the Company shall not be required to issue any certificate or certificates
for (or make any entry on the books of the Company or of a duly authorized
transfer agent of the Company of) the Shares hereunder prior to the lapse of
such reasonable period of time following the date of exercise of the Option as
the Administrator may establish from time to time for reasons of administrative
convenience.  The Company will make all reasonable efforts to meet the
requirements of any such Applicable Laws and to obtain any such registration,
qualification, rule compliance, clearance, consent or approval of any such
governmental regulatory authority.

20. Language.  If Participant has received this Option Agreement or any other
document related to the Plan translated into a language other than English and
if the meaning of the translated version is different than the English version,
the English version will control.

21. Interpretation.  The Administrator will have the power to interpret the Plan
and this Option Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Shares subject to the Option have
vested).  All actions taken and all interpretations and determinations made by
the Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons.  Neither the Administrator nor any
person acting on behalf of the Administrator will be personally liable for any
action, determination or interpretation made in good faith with respect to the
Plan or this Option Agreement.

22. Captions.  Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Option Agreement.

23. Amendment, Suspension or Termination of the Plan.  By accepting this Option,
Participant expressly warrants that he or she has received an Option under the
Plan, and has received, read and understood a description of the
Plan.  Participant understands that the Plan is discretionary in nature and may
be amended, suspended or terminated by the Administrator at any time.

24. Governing Law; Venue; Severability.  This Option Agreement and the Option
are governed by the internal substantive laws, but not the choice of law rules,
of the State of California.  For purposes of litigating any dispute that arises
under this Option or this Option Agreement, the parties hereby submit to and
consent to the jurisdiction of the State of California, and agree that such
litigation will be conducted in the courts of San Mateo County, California, or
the United States federal courts for the Northern District of California, and no
other courts, where this Option Agreement is made and/or to be performed.  In
the event that any provision in this Option Agreement, including the
country-specific provisions set forth in an attachment to this Option Agreement
(if any), will be held invalid or unenforceable, such provision will be
severable from, and such invalidity or unenforceability will not be construed to
have any effect on, the remaining provisions of this Option Agreement.

25. Modifications to the Option Agreement.  This Option Agreement constitutes
the entire understanding of the parties on the subjects covered.  Participant
expressly warrants that he or she is not accepting this Option Agreement in
reliance on any promises, representations, or inducements other than those
contained herein.  Modifications to this Option Agreement or the Plan can be
made only in an express written contract executed by a duly authorized officer
of the Company.  Notwithstanding anything to the contrary in the Plan or this
Option Agreement, the Company reserves the right to revise this Option Agreement
as it deems necessary or advisable, in its sole discretion and without the
consent of Participant, to comply with Section 409A or to otherwise avoid
imposition of any additional tax or income recognition under Section 409A in
connection with the Option.    Further, the Company reserves the right to impose
other requirements on Participant’s participation in the Plan, on this Option
and on any Shares acquired under the Plan, to the extent the Company determines
it is necessary or advisable for legal or administrative reasons, and to require
Participant to execute any additional agreements or undertakings that may be
necessary to accomplish the foregoing. 

26. Tax Consequences.  Participant has reviewed with his or her own tax advisers
the U.S. federal, state, local and non-U.S. tax consequences of this investment
and the transactions contemplated by this Option Agreement.  With respect to
such matters, Participant relies solely on such advisers and not on any
statements or representations of the Company or any of its agents, written or
oral.  Participant understands that Participant (and not the Company) shall be



--------------------------------------------------------------------------------

 

responsible for Participant’s own tax liability that may arise as a result of
this investment or the transactions contemplated by this Option Agreement.

27. Entire Agreement.   The Plan is incorporated herein by this reference.  The
Plan and this Option Agreement (including the appendices and exhibits referenced
herein) constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Participant with respect to the subject matter
hereof, and may not be modified adversely to the Participant’s interest except
by means of a writing signed by the Company and Participant.

28. Country Addendum.  This Option shall be subject to any special terms and
conditions set forth in an exhibit, appendix, addendum or other attachment (if
any) to this Option Agreement for any country whose laws are applicable to
Participant and this Option (as determined by the Administrator in its sole
discretion (the “Country Addendum”).  Moreover, if Participant relocates to one
of the countries included in the Country Addendum (if any), the special terms
and conditions for such country will apply to Participant, to the extent the
Company determines that the application of such terms and conditions is
necessary or advisable for legal or administrative reasons.  The Country
Addendum (if any) constitutes a part of this Option Agreement.

﻿

*          *          *

 

--------------------------------------------------------------------------------

 

EXHIBIT B

PACIFIC BIOSCIENCES OF CALIFORNIA, INC.

2020 EQUITY INCENTIVE PLAN

EXERCISE NOTICE

Pacific Biosciences of California, Inc.

1305 O’Brien Drive

Menlo Park, CA 94025

﻿

﻿

Attention:  Chief Financial Officer

﻿

1. Exercise of Option.  Effective as of today, ________________, _____, the
undersigned (“Purchaser”) hereby elects to purchase ______________ shares (the
“Shares”) of the Common Stock of Pacific Biosciences of California, Inc. (the
“Company”) under and pursuant to the 2020 Equity Incentive Plan (the “Plan”) and
the Global Stock Option Agreement, dated ________ and including the Notice of
Grant, the Terms and Conditions of Stock Option Grant, the Country Addendum
attached as Exhibit C thereto, and other exhibits, appendices and addenda
attached thereto (the “Option Agreement”).  Unless otherwise defined herein,
capitalized terms used in this Exercise Notice shall be ascribed the same
defined meanings as set forth in the Option Agreement (or, as applicable, the
Plan or other written agreement or arrangement as specified in the Option
Agreement).

2. Delivery of Payment.  Purchaser herewith delivers to the Company the full
purchase price of the Shares and any Tax Obligations (as defined in Section 6(a)
of the Option Agreement) to be paid in connection with the exercise of the
Option.

3. Representations of Purchaser.  Purchaser acknowledges that Purchaser has
received, read and understood the Plan and the Option Agreement (including
Exhibit C) and agrees to abide by and be bound by their terms and conditions.

4. Rights as Stockholder.  Until the issuance (as evidenced by the appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company) of the Shares, no right to vote or receive dividends or any other
rights as a stockholder will exist with respect to the Shares subject to the
Option, notwithstanding the exercise of the Option.  The Shares so acquired will
be issued to Purchaser as soon as practicable after the Option is exercised in
accordance with the Option Agreement.  No adjustment will be made for a dividend
or other right for which the record date is prior to the date of issuance,
except as provided in Section 14 of the Plan.

5. Tax Consultation.  Purchaser understands that Purchaser may suffer adverse
tax consequences as a result of Purchaser’s purchase or disposition of the
Shares.  Purchaser represents that Purchaser has consulted with any tax
consultants Purchaser deems advisable in connection with the purchase or
disposition of the Shares and that Purchaser is not relying on the Company for
any tax advice.

6. Entire Agreement; Governing Law.  The Plan and Option Agreement are
incorporated herein by this reference.  This Exercise Notice, the Plan and the
Option Agreement (including the exhibits, appendices, and addenda thereto)
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Purchaser with respect to the subject matter
hereof, and may not be modified adversely to the Purchaser’s interest except by
means of a writing signed by the Company and Purchaser.  This Option Agreement
is governed by the internal substantive laws, but not the choice of law rules,
of California. 

﻿

﻿





--------------------------------------------------------------------------------

 

Submitted by:Accepted by:

PURCHASERPACIFIC BIOSCIENCES OF CALIFORNIA, INC.

﻿

﻿



SignatureSignature



Print NamePrint Name

Address:

Title



﻿



﻿

﻿



Date Received

 

--------------------------------------------------------------------------------

 

EXHIBIT C

GLOBAL STOCK OPTION AGREEMENT

COUNTRY ADDENDUM

﻿

﻿

This Country Addendum includes additional terms and conditions that govern the
Option granted to the terms and conditions of the Pacific Biosciences of
California, Inc. 2020 Equity Incentive Plan (the “Plan”) and the Global Stock
Option Agreement to which this Country Addendum is attached (the “Option
Agreement”) to the extent the individual to whom the Option was granted
(“Participant”) resides in one of the countries listed below.  Capitalized terms
used but not defined herein will have the meanings set forth in the Option
Agreement or the Plan, as applicable.

﻿

This Country Addendum also includes information regarding exchange controls and
certain other issues of which Participant should be aware with respect to
Participant’s participation in the Plan.  The information is based on the
securities, exchange control and other laws in effect in the respective
countries as of August 2020.  Such laws often are complex and change
frequently.  As a result, the Company strongly recommends that Participant not
rely on the information in this Country Addendum as the only source of
information relating to the consequences of Participant’s participation in the
Plan because the information may be out of date at the time Participant
exercises the Option, acquires Shares or sells Shares acquired under the Plan.

﻿

In addition, the information contained herein is general in nature and may not
apply to Participant’s particular situation, and the Company is not in a
position to assure Participant of any particular result.  Accordingly,
Participant is advised to seek appropriate professional advice as to how the
relevant laws in Participant’s country may apply to Participant’s situation.

﻿

Finally, if Participant is a citizen or resident of a country other than the one
in which Participant is currently is working or transfers to another country
after the grant of the Option, is considered a resident of another country for
local law purposes, the information contained herein may not be applicable to
Participant in the same manner.  In addition, the Company, in its sole
discretion, shall determine the extent to which the terms and conditions
contained herein shall apply to Participant under these circumstances.

﻿

﻿

﻿

[Australia

﻿

Notifications

﻿

Tax Information.  The Plan is a plan to which Subdivision 83A-C of the Income
Tax Assessment Act 1997 (Cth) applies (subject to the conditions in that Act).

﻿

Securities Law Information.  If Participant acquires Shares under the Plan and
subsequently offers the Shares for sale to a person or entity resident in
Australia, such an offer may be subject to disclosure requirements under
Australian law and Participant should obtain legal advice regarding any
applicable disclosure requirements prior to making any such offer.

﻿

﻿

Canada

﻿

Terms and Conditions

﻿

Method of Payment.  This provision supplements Section 5 of the Option
Agreement:

Due to tax considerations in Canada, Participant may not pay the exercise price
or Tax Obligations by surrendering Shares that he or she already owns or by
attesting to the ownership of Shares.

﻿

Nature of Grant.  This provision replaces Section 12(i) of the Option Agreement:





--------------------------------------------------------------------------------

 

For purposes of the Option grant, Participant’s employment or service
relationship will be considered terminated as of the date that is the earlier
of: (i) the date Participant’s employment is terminated, (ii) the date
Participant receives notice of termination, and (iii) the date Participant is no
longer actively providing services to the Company or any Parent or Subsidiary of
the Company (regardless of the reason for such termination and whether or not
later found to be invalid or in breach of employment laws in the jurisdiction
where Participant is employed or the terms of Participant’s employment
agreement, if any) and, unless otherwise expressly provided in this Agreement or
determined by the Company, (i) Participant’s right to vest in the Option will
terminate as of such date and will not be extended by any notice period (e.g.,
Participant’s period of service would not include any contractual notice period
or any period of “garden leave” or similar period mandated under employment laws
in the jurisdiction where Participant is employed or the terms of Participant’s
employment agreement, if any), and (ii) Participant’s right, if any, to exercise
the Option after termination of employment or service will be measured by such
date and will not be extended by any notice period; the Administrator, in its
sole discretion, shall determine when Participant is no longer actively
providing services for purposes of this Option grant (including whether
Participant may still be considered to be providing services while on a leave of
absence).

﻿

﻿

The following provisions will apply to Participant if he or she is a resident of
Quebec:

﻿

Language Consent.    The parties acknowledge that it is their express wish that
the Option Agreement, including this Appendix, as well as all documents,
notices, and legal proceedings entered into, given or instituted pursuant hereto
or relating directly or indirectly hereto, be drawn up in English.

﻿

Consentement Relatif à la Langue Utilisée.  Les parties reconnaissent avoir
expressément souhaité que la convention («Option Agreement») ainsi que cette
Annexe, ainsi que tous les documents, avis et procédures judiciares, éxécutés,
donnés ou intentés en vertu de, ou liés directement ou indirectement à la
présente convention, soient rédigés en langue anglaise.

﻿

Data Privacy.  This provision supplements Section 14 of the Option Agreement: 

Participant hereby authorizes the Company and the Company’s representatives to
discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the
Plan.  Participant further authorizes the Company and the Company’s Parent or
Subsidiary employing or retaining Participant to disclose and discuss
Participant’s participation in the Plan with their respective
advisers.  Participant further authorizes the Company and the Company’s Parent
or Subsidiary employing or retaining Participant to record such information and
to keep such information in Participant’s employee file.

﻿

Notifications

﻿

Securities Law Information.  Participant understands that Participant is
permitted to sell Shares acquired pursuant to the Plan through the designated
broker appointed under the Plan, if any, provided the sale of the Shares
acquired pursuant to the Plan takes place outside of Canada through the
facilities of a stock exchange on which the Shares are listed.  The Company’s
common stock are currently traded on the NASDAQ Global Select Market, which is
located outside of Canada, under the ticker symbol “PACB” and Shares acquired
under the Plan may be sold through this exchange.

﻿

Foreign Asset/Account Reporting Information.  Foreign specified property,
including Shares and rights to Shares (e.g., Options), held by a Canadian
resident must be reported annually on Form T1135 (Foreign Income Verification
Statement) if the total cost of such foreign specified property exceeds
C$100,000 at any time during the year.  If applicable, Form T1135 is due by
April 30th of the following year.  Options must be reported – generally at a nil
cost – if the C$100,000 cost threshold is exceeded because of other foreign
specified property held by the resident.  When Shares are acquired, their cost
generally is the adjusted cost base (“ACB”) of the Shares.  The ACB would
ordinarily equal the fair market value of the Shares at the time of acquisition,
but if other Shares are owned, this ACB may have to be averaged with the ACB of
the other Shares.  Participant is responsible for ensuring his or her compliance
with any applicable reporting obligations and should speak to his or her
personal legal adviser on this matter.

﻿





--------------------------------------------------------------------------------

 

France

﻿

Terms and Conditions

﻿

Type of Option.  The Option is not intended to qualify for specific tax or
social security treatment in France.

﻿

Language Consent.    By accepting the Option Agreement providing for the terms
and conditions of the grant, Participant confirms having read and understood the
documents relating to this grant (the Plan and this Option Agreement) which were
provided in English language.  Participant accepts the terms of those documents
accordingly.

Consentement Relatif à la Langue Utilisée.  En acceptant le Contrat
d'Attribution décrivant les termes et conditions de l’attribution, le
Participant confirme avoir lu et compris les documents relatifs à cette
attribution (le Plan et ce Contrat d'Attribution) qui ont été communiqués en
langue anglaise.  Le Participant accepte les termes de ces documents en
connaissance de cause.

﻿

﻿

Germany

﻿

Notifications

﻿

Exchange Control Information.  Cross-border payments in excess of €12,500 must
be reported electronically, on a monthly basis, to the Servicezentrum
Außenwirtschaftsstatistik, which is the competent federal office of the Deutsche
Bundesbank (the German Central Bank) for such notifications in Germany.  The
Allgemeinesc Meldeportal Statistik (General Statistics Reporting Portal) can be
accessed at www.bundesbank.de.

﻿

﻿

Japan

﻿

Notifications

﻿

Exchange Control Information.  If the payment amount to purchase Shares in one
transaction exceeds ¥30,000,000, Participant must file a Payment Report with the
Ministry of Finance (the “MOF”) (through the Bank of Japan or the bank through
which the payment was effected).  If the payment amount to purchase Shares in
one transaction exceeds ¥100,000,000, Participant must file a Securities
Acquisition Report, in addition to a Payment Report, with the MOF (through the
Bank of Japan).  

﻿

Foreign Asset / Account Reporting Information.  Participant will be required to
report details of any assets held outside of Japan as of December 31st to the
extent such assets have a total net fair market value exceeding
¥50,000,000.  Such report will be due by March 15th each year.  Participant
should consult with his or her personal tax adviser as to whether the reporting
obligation applies to him or her and whether the requirement extends to any
outstanding Options, Shares and/or cash acquired under the Plan.

﻿

﻿

Netherlands

﻿

There are no country-specific provisions.

﻿

﻿

Singapore

﻿

Notifications

﻿

Securities Law Information.  The grant of the Option under the Plan is being
made pursuant to the “Qualifying Person” exemption under section 273(1)(f) of
the Securities and Futures Act (Chapter 289, 2006 Ed.) (“SFA”).  The



--------------------------------------------------------------------------------

 

Plan has not been lodged or registered as a prospectus with the Monetary
Authority of Singapore.  Participant should note that the Option is subject to
section 257 of the SFA and the Participant should not  make (i) any subsequent
sale of the Shares in Singapore or (ii) any offer of such subsequent sale of the
Shares subject to the Option in Singapore, unless such sale or offer is made
more than six (6) months after the Date of Grant or pursuant to the exemptions
under Part XIII Division 1 Subdivision (4) (other than section 280) of the
SFA.  The Company’s common stock is traded on the Nasdaq Global Select Market,
which is located outside of Singapore, under the ticker symbol “PACB” and Shares
acquired under the Plan may be sold through this exchange.

﻿

CEO and Director Notification Information.  If Participant is the Chief
Executive Officer ("CEO") or a director, associate director or shadow director
of a Singaporean Parent or Subsidiary, Participant is subject to certain
notification requirements under the Singapore Companies Act.  Among these
requirements is an obligation to notify the Singaporean Parent or Subsidiary in
writing when Participant receives an interest (e.g., an Option or Shares) in the
Company.  In addition, Participant must notify the Singaporean Parent or
Subsidiary when Participant disposes of an interest in the Company (including
when Participant sells Shares acquired at exercise of the Option).  These
notifications must be made within two (2) business days of (i) acquiring or
disposing of any interest in the Company, (ii) any change in a
previously-disclosed interest (e.g., upon exercise of the options or when Shares
acquired under the Plan are subsequently sold), or (iii) becoming the CEO or a
director, associate director or shadow director if such an interest exists at
such time.

﻿

﻿

Switzerland

﻿

Notifications

﻿

Securities Law Information.  The grant of the Option under the Plan is
considered a private offering in Switzerland and is therefore not subject to
registration in Switzerland.  Neither this document nor any other materials
relating to the Option constitute a prospectus as such term is understood
pursuant to article 652a of the Swiss Code of Obligations, and neither this
document nor any other materials relating to the Option may be publicly
distributed nor otherwise made publicly available in Switzerland.  Neither this
document nor any other offering or marketing material relating to the Option has
been filed with, approved, or supervised by any Swiss regulatory authority (in
particular, the Swiss Financial Market Supervisory Authority (FINMA)).

﻿

﻿

Taiwan

﻿

Notifications

﻿

Securities Law Information.   The offer of the Option and the Shares to be
issued upon exercise of the Option is available only for employees of the
Company and any Parent or Subsidiary.  It is not a public offer of securities by
a Taiwanese company; therefore, it is exempt from registration in Taiwan.

﻿

Exchange Control Information.  Participant may acquire and remit foreign
currency (including funds for the purchase of Shares and proceeds from the sale
of Shares) up to US$5,000,000 per year without justification.  If the
transaction amount is TWD500,000 or more in a single transaction, Participant
must submit a Foreign Exchange Transaction Form.  If the transaction amount is
US$500,000 or more in a single transaction, Participant must also provide
supporting documentation to the satisfaction of the remitting bank.





--------------------------------------------------------------------------------

 

﻿

United Kingdom

﻿

Terms and Conditions

﻿

Tax Obligations.  The following provision supplements Section 6 of the Option
Agreement:

Without limitation to Section 6 of the Option Agreement, Participant agrees that
Participant is liable for all Tax Obligations and hereby covenants to pay all
such Tax Obligations, as and when requested by the Company or the Company’s
Parent or Subsidiary employing or retaining Participant or by Her Majesty's
Revenue and Customs (“HMRC”) (or any other tax authority or any other relevant
authority).  Participant also agrees to indemnify and keep indemnified the
Company and the Company’s Parent or Subsidiary employing or retaining
Participant against any Tax–Related Items that they are required to pay or
withhold on Participant’s behalf or have paid or will pay to HMRC (or any other
tax authority or any other relevant authority).]

﻿

*          *          *

﻿





--------------------------------------------------------------------------------

 



﻿

PACIFIC BIOSCIENCES OF CALIFORNIA, INC.

2020 EQUITY INCENTIVE PLAN

GLOBAL RESTRICTED STOCK UNIT AGREEMENT

﻿

NOTICE OF RESTRICTED STOCK UNIT GRANT

﻿

﻿

Unless otherwise defined herein, the terms defined in the Pacific Biosciences of
California, Inc. 2020 Equity Incentive Plan (the “Plan”) will have the same
defined meanings in this Global Restricted Stock Unit Agreement which includes
the Notice of Restricted Stock Unit Grant (the “Notice of Grant”), the Terms and
Conditions of Restricted Stock Unit Grant, attached hereto as Exhibit A, and all
other exhibits, appendices, and addenda attached hereto (the “Award Agreement”).

﻿

Participant Name:

Address:

﻿

The undersigned Participant has been granted an Award of Restricted Stock Units,
subject to the terms and conditions of the Plan and this Award Agreement, as
follows:

Grant Number:______________________________

Date of Grant:______________________________

Vesting Commencement Date:______________________________

Total Number of Restricted Stock Units:______________________________

﻿

﻿

Vesting Schedule:

﻿

Subject to any acceleration provisions contained in the Plan or this Award
Agreement or any other written agreement between Participant and the Company or
any applicable Subsidiary of the Company governing the terms of this Award, the
Restricted Stock Units (the “RSUs”) will be scheduled to vest in accordance with
the following schedule:

﻿

[Insert Vesting Schedule]

﻿

﻿

By Participant’s signature and the signature of the representative of Pacific
Biosciences of California, Inc. (the “Company”) below, Participant and the
Company agree that this Award of Restricted Stock Units is granted under and
governed by the terms and conditions of the Plan and this Award Agreement,
including the Terms and Conditions of Restricted Stock Unit Grant, attached
hereto as Exhibit A, and all other exhibits, appendices and addenda attached
hereto, all of which are made a part of this document.  Participant acknowledges
receipt of a copy of the Plan. Participant has reviewed the Plan and this Award
Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Award Agreement and fully understands all
provisions of the Plan and this Award Agreement.  Participant hereby agrees to
accept as binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions relating to the Plan and Award
Agreement.  Participant further agrees to notify the Company upon any change in
the residence address indicated below.

﻿





--------------------------------------------------------------------------------

 

PARTICIPANTPACIFIC BIOSCIENCES OF CALIFORNIA, INC.

﻿



SignatureBy

﻿



Print NameTitle

﻿



Residence Address:

﻿



﻿



﻿

 

--------------------------------------------------------------------------------

 

EXHIBIT A

TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT GRANT

1. Grant of Restricted Stock Units.  The Company hereby grants to the individual
(“Participant”) named in the Notice of Grant of Restricted Stock Units of this
Award Agreement (the “Notice of Grant”) under the Plan an Award of Restricted
Stock Units, and subject to all of the terms and conditions of this Award
Agreement, including any country-specific provisions set forth in Exhibit B, and
the Plan, which is incorporated herein by reference.  Subject to Section 19(c)
of the Plan, in the event of a conflict between the terms and conditions of the
Plan and this Award Agreement, including any country-specific provisions set
forth in Exhibit B, the terms and conditions of the Plan shall prevail.

2. Company’s Obligation to Pay.  Each Restricted Stock Unit represents the right
to receive a Share on the date it vests.  Unless and until the Restricted Stock
Units will have vested in the manner set forth in Section 3 or 4, Participant
will have no right to payment of any such Restricted Stock Units.  Prior to
actual payment of any vested Restricted Stock Units, such Restricted Stock Unit
will represent an unsecured obligation of the Company, payable (if at all) only
from the general assets of the Company.

3. Vesting Schedule.  Except as provided in Section 4, and subject to Section 5,
the Restricted Stock Units awarded by this Award Agreement will vest in
accordance with the vesting provisions set forth in the Notice of Grant.  Unless
specifically provided otherwise in this Award Agreement or other written
agreement between Participant and the Company or any applicable Subsidiary of
the Company governing the terms of this Award, Restricted Stock Units that are
scheduled to vest on a certain date or upon the occurrence of a certain
condition will not vest in accordance with any of the provisions of this Award
Agreement, unless Participant will have been continuously a Service Provider
from the Date of Grant through the applicable vesting date.  The Administrator
will have the exclusive discretion to determine when Participant no longer is
providing services for purposes of determining Service Provider status under
this Award of Restricted Stock Units (including without limitation whether
Participant will be considered to be providing services while on a leave of
absence).

4. Payment after Vesting.

(a) General Rule.  Subject to Section 8, any Restricted Stock Units that vest
will be paid to Participant (or in the event of Participant’s death, to his or
her properly designated beneficiary or estate) in whole Shares.  Subject to the
provisions of this Section 4, such vested Restricted Stock Units shall be paid
in whole Shares as soon as practicable after vesting, but in each such case
within sixty (60) days following the vesting date.  In no event will Participant
be permitted, directly or indirectly, to specify the taxable year of payment of
any Restricted Stock Units payable under this Award Agreement.

(b) Acceleration.

(i) Discretionary Acceleration.  The Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested Restricted Stock Units at any time, subject to the terms of the
Plan.  If so accelerated, such Restricted Stock Units will be considered as
having vested as of the date specified by the Administrator.  If Participant is
a U.S. taxpayer, the payment of Shares vesting pursuant to this Section 4 in all
cases shall be paid at a time or in a manner that is exempt from, or complies
with, Section 409A.  The prior sentence may be superseded in a future agreement
or amendment to this Award Agreement only by direct and specific reference to
such sentence.

(ii) Notwithstanding anything in the Plan or this Award Agreement or any other
agreement (whether entered into before, on or after the Date of Grant) to the
contrary, if the vesting of the balance, or some lesser portion of the balance,
of the Restricted Stock Units is accelerated in connection with the cessation of
Participant’s status as an Employee or other Service Provider (provided that
such termination is a “separation from service” within the meaning of
Section 409A, as determined by the Company), other than due to Participant’s
death, and if (x) Participant is a U.S. taxpayer and a “specified employee”
within the meaning of Section 409A at the time of such termination as a Service
Provider and (y) the payment of such accelerated Restricted Stock Units will
result in the imposition of additional tax



--------------------------------------------------------------------------------

 

under Section 409A if paid to Participant on or within the six (6) month period
following the cessation of Participant’s status as a Service Provider, then the
payment of such accelerated Restricted Stock Units will not be made until the
date six (6) months and one (1) day following the date of cessation of such
Participant’s status, unless Participant dies following cessation of such
Participant’s status, in which case, the Restricted Stock Units will be paid in
Shares to Participant’s estate as soon as practicable following his or her
death.  

(c) Section 409A.  It is the intent of this Award Agreement that it and all
payments and benefits to U.S. taxpayers hereunder be exempt from, or comply
with, the requirements of Section 409A so that none of the Restricted Stock
Units provided under this Award Agreement or Shares issuable thereunder will be
subject to the additional tax imposed under Section 409A, and any ambiguities or
ambiguous terms herein will be interpreted to be so exempt or to so comply.
 Each payment payable under this Award Agreement is intended to constitute a
separate payment for purposes of Treasury Regulation Section
1.409A-2(b)(2).  However, in no event will the Company or any of its Parents or
Subsidiaries have any liability, responsibility or obligation to reimburse,
indemnify, or hold harmless Participant for any taxes, penalties and interest
that may be imposed, or other costs that may be incurred, as a result of Section
409A.

5. Forfeiture Upon Termination as a Service Provider.  Unless specifically
provided otherwise in this Award Agreement or other written agreement between
Participant and the Company or any of its Subsidiaries or Parents, as
applicable, if Participant ceases to be a Service Provider for any or no reason,
the then-unvested Restricted Stock Units awarded by this Award Agreement will
thereupon be forfeited at no cost to the Company and Participant will have no
further rights thereunder.

6. Death of Participant.  Any distribution or delivery to be made to Participant
under this Award Agreement, if Participant is then deceased, will be made to
Participant’s designated beneficiary (if applicable and to the extent the
Administrator has permitted such beneficiary designation with respect to this
Award) or, absent a designated beneficiary or if no beneficiary survives
Participant, the administrator or executor of Participant’s estate.  Any such
transferee must furnish the Company with (a) written notice of his or her status
as transferee, and (b) evidence satisfactory to the Company to establish the
validity of the transfer and compliance with any laws or regulations pertaining
to said transfer. 

7. Tax Obligations

(a) Responsibility for Taxes.  Participant acknowledges that, regardless of any
action taken by the Company or, if different, Participant’s employer (the
“Employer”) or any Parent or Subsidiary of the Company to which Participant is
providing services (together, the “Service Recipients”), the ultimate liability
for any tax and/or social insurance liability obligations and requirements in
connection with the Restricted Stock Units, including, without limitation, (i)
all federal, state, and local taxes (including Participant’s Federal Insurance
Contributions Act (FICA) obligations) that are required to be withheld by any
Service Recipient or other payment of tax-related items related to Participant’s
participation in the Plan and legally applicable to Participant, (ii)
Participant’s and, to the extent required by any Service Recipient, the Service
Recipient’s fringe benefit tax liability, if any, associated with the grant,
vesting, or settlement of the Restricted Stock Units or sale of Shares, and
(iii) any other Service Recipient taxes the responsibility for which Participant
has, or has agreed to bear, with respect to the Restricted Stock Units (or
settlement thereof or issuance of Shares thereunder) (collectively, the “Tax
Obligations”), is and remains Participant’s sole responsibility and may exceed
the amount actually withheld by the applicable Service
Recipient(s).  Participant further acknowledges that no Service Recipient (A)
makes any representations or undertakings regarding the treatment of any Tax
Obligations in connection with any aspect of the Restricted Stock Units,
including, but not limited to, the grant, vesting or settlement of the
Restricted Stock Units, the subsequent sale of Shares acquired pursuant to such
settlement and the receipt of any dividends or other distributions, and
(B) makes any commitment to and is under any obligation to structure the terms
of the grant or any aspect of the Restricted Stock Units to reduce or eliminate
Participant’s liability for Tax Obligations or achieve any particular tax
result. 

(b) Tax Withholding.  Pursuant to such procedures as the Administrator may
specify from time to time, the Service Recipient shall withhold the amount
required to be withheld for the payment of Tax Obligations.  The Administrator,
in its sole discretion and pursuant to such procedures as it may specify from
time to time, may permit Participant to satisfy such Tax Obligations, in whole
or in part (without limitation), if permissible by applicable local law, by
(i) paying cash in U.S. dollars, (ii) electing to have the Company withhold
otherwise deliverable Shares having a fair market value equal to the minimum
amount that is necessary to meet the withholding requirement for such Tax
Obligations (or such greater amount as Participant may elect if permitted by the
Administrator, if such greater amount would not result



--------------------------------------------------------------------------------

 

in adverse financial accounting consequences), (iii) withholding the amount of
such Tax Obligations from Participant’s wages or other cash compensation paid to
Participant by the applicable Service Recipient(s), (iv) delivering to the
Company Shares that Participant owns and that already have vested with a fair
market value equal to the Tax Obligations (or such greater amount as Participant
may elect if permitted by the Administrator, if such greater amount would not
result in adverse financial accounting consequences), (v) selling a sufficient
number of such Shares otherwise deliverable to Participant, through such means
as the Company may determine in its sole discretion (whether through a broker or
otherwise) equal to the minimum amount that is necessary to meet the withholding
requirement for such Tax Obligations (or such greater amount as Participant may
elect if permitted by the Administrator, if such greater amount would not result
in adverse financial accounting consequences), or (v) such other means as the
Administrator deems appropriate.  Further, if Participant is subject to Tax
Obligations in more than one jurisdiction between the Date of Grant and the date
of any relevant taxable or tax withholding event, as applicable, Participant
acknowledges that the applicable Service Recipient(s) (or former employer, as
applicable) may be required to withhold or account for Tax Obligations in more
than one jurisdiction.  If the Tax Obligations are satisfied by withholding in
Shares, for tax purposes, Participant is deemed to have been issued the full
number of Shares subject to the vested Restricted Stock Units, notwithstanding
that a number of the Shares are held back solely for the purpose of paying the
Tax Obligations.  If Participant is an officer of the Company within the meaning
of Section 16 of the Exchange Act, then the Company will withhold from proceeds
of the sale of a sufficient number of Shares otherwise deliverable to
Participant to satisfy the Tax Obligations and any associated broker or other
fees upon the relevant taxable or tax withholding event, as applicable, and
Participant agrees and acknowledges that Participant may not satisfy them by any
means other than such sale of Shares, unless required to do so by the
Administrator.  To the extent the use of such withholding method is problematic
under Applicable Laws or has materially adverse accounting consequences, then
the Tax Obligations may be satisfied by one or a combination of the methods
specified under clauses (i), (ii), (iii) and (v) above.

(c) No Representations.  Participant has reviewed with his or her own tax
advisers the U.S. federal, state, local and non-U.S. tax consequences of this
investment and the transactions contemplated by this Award Agreement.  With
respect to such matters, Participant relies solely on such advisers and not on
any statements or representations of the Company or any of its agents, written
or oral.  Participant understands that Participant (and not the Company) shall
be responsible for Participant’s own tax liability that may arise as a result of
this investment or the transactions contemplated by this Award Agreement.

(d) Company’s Obligation to Deliver Shares.  For clarification purposes, in no
event will the Company issue Participant any Shares unless and until
arrangements satisfactory to the Administrator have been made for the payment of
Participant’s Tax Obligations.  If Participant fails to make satisfactory
arrangements for the payment of such Tax Obligations hereunder at the time any
applicable Restricted Stock Units otherwise are scheduled to vest pursuant to
Sections 3 or 4 or Participant’s Tax Obligations otherwise become due,
Participant will permanently forfeit such Restricted Stock Units to which
Participant’s Tax Obligation relates and any right to receive Shares thereunder
and such Restricted Stock Units will be returned to the Company at no cost to
the Company.  Participant acknowledges and agrees that the Company may refuse to
issue or deliver the Shares if such Tax Obligations are not delivered at the
time they are due.

8. Rights as Stockholder.  Neither Participant nor any person claiming under or
through Participant will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares (which may be in book entry form) will
have been issued, recorded on the records of the Company or its transfer agents
or registrars, and delivered to Participant (including through electronic
delivery to a brokerage account).  After such issuance, recordation and
delivery, Participant will have all the rights of a stockholder of the Company
with respect to voting such Shares and receipt of dividends and distributions on
such Shares.

9. No Guarantee of Continued Service.  PARTICIPANT ACKNOWLEDGES AND AGREES THAT
THE VESTING OF THE RESTRICTED STOCK UNITS PURSUANT TO THE VESTING SCHEDULE
HEREOF IS EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER, WHICH UNLESS PROVIDED
OTHERWISE UNDER APPLICABLE LAW IS AT THE WILL OF THE APPLICABLE SERVICE
RECIPIENT AND NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS RESTRICTED
STOCK UNIT AWARD OR ACQUIRING SHARES HEREUNDER.  PARTICIPANT FURTHER
ACKNOWLEDGES AND AGREES THAT THIS AWARD AGREEMENT, THE TRANSACTIONS CONTEMPLATED
HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS
OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING
PERIOD, FOR ANY PERIOD, OR



--------------------------------------------------------------------------------

 

AT ALL, AND SHALL NOT INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR THE RIGHT
OF ANY SERVICE RECIPIENT TO TERMINATE PARTICIPANT’S RELATIONSHIP AS A SERVICE
PROVIDER, SUBJECT TO APPLICABLE LAW, WHICH TERMINATION, UNLESS PROVIDED
OTHERWISE UNDER APPLICABLE LAW, MAY BE AT ANY TIME, WITH OR WITHOUT CAUSE.

10. Grant is Not Transferable.  Except to the limited extent provided in
Section 7, this grant and the rights and privileges conferred hereby will not be
transferred, assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) and will not be subject to sale under execution, attachment
or similar process.  Upon any attempt to transfer, assign, pledge, hypothecate
or otherwise dispose of this grant, or any right or privilege conferred hereby,
or upon any attempted sale under any execution, attachment or similar process,
this grant and the rights and privileges conferred hereby immediately will
become null and void.

11. Insider Trading Restrictions/Market Abuses.  Participant acknowledges that
Participant may be subject to insider trading restrictions and/or market abuse
laws in applicable jurisdictions, including the United States and Participant’s
country of residence, which may affect Participant’s ability, directly or
indirectly, for Participant or for a third party, to acquire or sell, or attempt
to sell, Shares or rights to Shares under the Plan during such times as
Participant is considered to have “inside information” regarding the Company (as
defined by the laws in the applicable jurisdiction, including the United States
and Participant’s country of residence).  Any restrictions under these laws or
regulations are separate from and in addition to any restrictions that may be
imposed under any applicable Company insider trading policy.  Participant
acknowledges that it is Participant’s responsibility to be compliant with all
such requirements and Participant should consult Participant’s personal legal
advisers to ensure compliance.

12. Foreign Asset/Account Reporting Requirements; Exchange
Controls.  Participant’s country may have certain foreign asset and/or account
reporting requirements and exchange controls which may affect Participant’s
ability to acquire or hold Shares under the Plan or cash received from
participating in the Plan (including from any dividends received or sale
proceeds arising from the sale of Shares) in a brokerage or bank account outside
Participant’s country.  Participant understands that Participant may be required
to report such accounts, assets or transactions to the tax or other authorities
in Participant’s country.  Participant also may be required to repatriate sale
proceeds or other funds received as a result of participation in the Plan to
Participant’s country through a designated bank or broker and/or within a
certain time after receipt.  In addition, Participant may be subject to tax
payment and/or reporting obligations in connection with any income realized
under the Plan and/or from the sale of Shares.  Participant acknowledges that it
is Participant’s responsibility to be compliant with all such requirements, and
that Participant should consult Participant’s personal legal and tax advisers,
as applicable, to ensure compliance.

13. Nature of Grant.  In accepting this Award of Restricted Stock Units,
Participant acknowledges, understands and agrees that:

(a) the grant of the Restricted Stock Units is voluntary and occasional and does
not create any contractual or other right to receive future grants of restricted
stock units, or benefits in lieu of restricted stock units, even if restricted
stock units have been granted in the past;

(b) all decisions with respect to future restricted stock units or other grants,
if any, will be at the sole discretion of the Administrator;

(c) Participant is voluntarily participating in the Plan;

(d) the Restricted Stock Units and the Shares subject to the Restricted Stock
Units are not intended to replace any pension rights or compensation;

(e) the Restricted Stock Units and the Shares subject to the Restricted Stock
Units, and the income and value of same, are not part of normal or expected
compensation for purposes of calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses,
long-service awards, holiday pay, pension or retirement or welfare benefits or
similar payments;



--------------------------------------------------------------------------------

 

(f) the future value of the Shares underlying the Restricted Stock Units is
unknown, indeterminable and cannot be predicted with certainty;

(g) for purposes of the Restricted Stock Units, Participant’s status as a
Service Provider will be considered terminated as of the date Participant is no
longer actively providing services to the Company or any Parent or Subsidiary of
the Company (regardless of the reason for such termination and whether or not
later found to be invalid or in breach of employment laws in the jurisdiction
where Participant is a Service Provider or the terms of Participant’s employment
or service agreement, if any), and unless otherwise expressly provided in this
Award Agreement (including by reference in the Notice of Grant to other
arrangements or contracts) or determined by the Administrator, Participant’s
right to vest in the Restricted Stock Units under the Plan, if any, will
terminate as of such date and will not be extended by any notice period (e.g.,
Participant’s period of service would not include any contractual notice period
or any period of “garden leave” or similar period mandated under employment laws
in the jurisdiction where Participant is a Service Provider or the terms of
Participant’s employment or service agreement, if any, unless Participant is
providing bona fide services during such time); the Administrator shall have the
exclusive discretion to determine when Participant is no longer actively
providing services for purposes of the Restricted Stock Units grant (including
whether Participant may still be considered to be providing services while on a
leave of absence and consistent with local law);

(h) unless otherwise provided in the Plan or by the Administrator in its
discretion, the Restricted Stock Units and the benefits evidenced by this Award
Agreement do not create any entitlement to have the Restricted Stock Units or
any such benefits transferred to, or assumed by, another company nor be
exchanged, cashed out or substituted for, in connection with any corporate
transaction affecting the Shares; and

(i) the following provisions apply only if Participant is providing services
outside the United States:

(i) the Restricted Stock Units and the Shares subject to the Restricted Stock
Units are not part of normal or expected compensation or salary for any purpose;

(ii) Participant acknowledges and agrees that no Service Recipient shall be
liable for any foreign exchange rate fluctuation between Participant’s local
currency and the United States Dollar that may affect the value of the
Restricted Stock Units or of any amounts due to Participant pursuant to the
settlement of the Restricted Stock Units or the subsequent sale of any Shares
acquired upon settlement; and

(iii) no claim or entitlement to compensation or damages shall arise from
forfeiture of the Restricted Stock Units resulting from the termination of
Participant’s status as a Service Provider (for any reason whatsoever whether or
not later found to be invalid or in breach of employment laws in the
jurisdiction where Participant is a Service Provider or the terms of
Participant’s employment or service agreement, if any), and in consideration of
the grant of the Restricted Stock Units to which Participant is otherwise not
entitled, Participant irrevocably agrees never to institute any claim against
any Service Recipient, waives his or her ability, if any, to bring any such
claim, and releases each Service Recipient from any such claim; if,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then, by participating in the Plan, Participant shall be deemed
irrevocably to have agreed not to pursue such claim and agrees to execute any
and all documents necessary to request dismissal or withdrawal of such claim.

14. No Advice Regarding Grant.  The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Participant’s participation in the Plan, or Participant’s acquisition or sale of
the Shares underlying the Restricted Stock Units.  Participant is hereby advised
to consult with his or her own personal tax, legal and financial advisers
regarding his or her participation in the Plan before taking any action related
to the Plan.

15. Data Privacy.  Participant hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of Participant’s
personal data as described in this Award Agreement and any other Restricted
Stock Unit grant materials by and among, as applicable, the Service Recipients
for the exclusive purpose of implementing, administering and managing
Participant’s participation in the Plan.

﻿





--------------------------------------------------------------------------------

 

Participant understands that the Company and the Service Recipient may hold
certain personal information about Participant, including, but not limited to,
Participant’s name, home address, email address and telephone number, date of
birth, social insurance number, passport or other identification number (e.g.,
resident registration number), salary, nationality, job title, any Shares or
directorships held in the Company, details of all equity awards or any other
entitlement to Shares awarded, canceled, exercised, vested, unvested or
outstanding in Participant’s favor (“Data”), for the exclusive purpose of
implementing, administering and managing the Plan. 

﻿

Participant understands that Data may be transferred to a stock plan service
provider, as may be selected by the Company in the future, assisting the Company
with the implementation, administration and management of the Plan.  Participant
understands that the recipients of the Data may be located in the United States
or elsewhere, and that the recipients’ country of operation (e.g., the United
States) may have different data privacy laws and protections than Participant’s
country.  Participant understands that if he or she resides outside the United
States, he or she may request a list with the names and addresses of any
potential recipients of the Data by contacting his or her local human resources
representative.  Participant authorizes the Company, any stock plan service
provider selected by the Company and any other possible recipients which may
assist the Company (presently or in the future) with implementing, administering
and managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing his or her participation in the Plan.  Participant understands that
Data will be held only as long as is necessary to implement, administer and
manage Participant’s participation in the Plan.  Participant understands if he
or she resides outside the United States, he or she may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing his or her local human resources
representative.  Further, Participant understands that he or she is providing
the consents herein on a purely voluntary basis.  If Participant does not
consent, or if Participant later seeks to revoke his or her consent, his or her
status as a Service Provider and career with the Service Recipient will not be
adversely affected.  The only adverse consequence of refusing or withdrawing
Participant’s consent is that the Company would not be able to grant Participant
Restricted Stock Units or other equity awards or administer or maintain such
awards.  Therefore, Participant understands that refusing or withdrawing his or
her consent may affect Participant’s ability to participate in the Plan.  For
more information on the consequences of Participant’s refusal to consent or
withdrawal of consent, Participant understands that he or she may contact his or
her local human resources representative.

16. Address for Notices.  Any notice to be given to the Company under the terms
of this Award Agreement will be addressed to the Company, in care of its Chief
Financial Officer at Pacific Biosciences of California, Inc., 1305 O’Brien
Drive, Menlo Park, CA 94025, U.S.A., or at such other address as the Company may
hereafter designate in writing.

17. Electronic Delivery and Acceptance.  The Company may, in its sole
discretion, decide to deliver any documents related to the Restricted Stock
Units awarded under the Plan or future Restricted Stock Units that may be
awarded under the Plan by electronic means or require Participant to participate
in the Plan by electronic means.  Participant hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
any on-line or electronic system established and maintained by the Company or a
third party designated by the Company.

18. No Waiver.  Either party’s failure to enforce any provision or provisions of
this Award Agreement shall not in any way be construed as a waiver of any such
provision or provisions, nor prevent that party from thereafter enforcing each
and every other provision of this Award Agreement.  The rights granted both
parties herein are cumulative and shall not constitute a waiver of either
party’s right to assert all other legal remedies available to it under the
circumstances.

19. Successors and Assigns.  The Company may assign any of its rights under this
Award Agreement to single or multiple assignees, and this Award Agreement shall
inure to the benefit of the successors and assigns of the Company.  Subject to
the restrictions on transfer herein set forth, this Award Agreement shall be
binding upon Participant and his or her heirs, executors, administrators,
successors and assigns.  The rights and obligations of Participant under this
Award Agreement may be assigned only with the prior written consent of the
Company.  Subject to the limitation on transferability of this Award contained
herein, this Award Agreement will be binding upon and inure to the benefit of
the heirs, legatees, legal representatives, successors and assigns of the
parties hereto.

20. Additional Conditions to Issuance of Stock.  If at any time the Company will
determine, in its discretion, that the listing, registration, qualification or
rule compliance of the Shares upon any securities exchange or under any U.S.



--------------------------------------------------------------------------------

 

federal, state, local or non-U.S. law, the tax code and related regulations or
under the rulings or regulations of the United States Securities and Exchange
Commission or any other governmental regulatory body or the clearance, consent
or approval of the United States Securities and Exchange Commission or any other
governmental regulatory authority is necessary or desirable as a condition to
the issuance of Shares to Participant (or his or her estate) hereunder, such
issuance will not occur unless and until such listing, registration,
qualification, rule compliance, clearance, consent or approval will have been
completed, effected or obtained free of any conditions not acceptable to the
Company.  Subject to the terms of the Award Agreement and the Plan, the Company
shall not be required to issue any certificate or certificates for (or make any
entry on the books of the Company or of a duly authorized transfer agent of the
Company of) the Shares hereunder prior to the lapse of such reasonable period of
time following the date of vesting of the Restricted Stock Units as the
Administrator may establish from time to time for reasons of administrative
convenience.  The Company will make all reasonable efforts to meet the
requirements of any such Applicable Laws and to obtain any such registration,
qualification, rule compliance, clearance, consent or approval of any such
governmental regulatory authority.

21. Language.  If Participant has received this Award Agreement or any other
document related to the Plan translated into a language other than English and
if the meaning of the translated version is different than the English version,
the English version will control.

22. Interpretation.  The Administrator will have the power to interpret the Plan
and this Award Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Restricted Stock Units have vested).  All
actions taken and all interpretations and determinations made by the
Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons.  Neither the Administrator nor any
person acting on behalf of the Administrator will be personally liable for any
action, determination or interpretation made in good faith with respect to the
Plan or this Award Agreement.

23. Captions.  Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Award Agreement.

24. Amendment, Suspension or Termination of the Plan.  By accepting this Award,
Participant expressly warrants that he or she has received an Award of
Restricted Stock Units under the Plan, and has received, read and understood a
description of the Plan.  Participant understands that the Plan is discretionary
in nature and may be amended, suspended or terminated by the Administrator at
any time.

25. Modifications to the Award Agreement.  This Award Agreement constitutes the
entire understanding of the parties on the subjects covered.  Participant
expressly warrants that he or she is not accepting this Award Agreement in
reliance on any promises, representations, or inducements other than those
contained herein.  Modifications to this Award Agreement or the Plan can be made
only in an express written contract executed by a duly authorized officer of the
Company.  Notwithstanding anything to the contrary in the Plan or this Award
Agreement, the Company reserves the right to revise this Award Agreement as it
deems necessary or advisable, in its sole discretion and without the consent of
Participant, to comply with Section 409A or to otherwise avoid imposition of any
additional tax or income recognition under Section 409A in connection with this
Award of Restricted Stock Units.  Further, the Company reserves the right to
impose other requirements on Participant’s participation in the Plan, on this
Award of Restricted Stock Units and on any Shares acquired under the Plan, to
the extent the Company determines it is necessary or advisable for legal or
administrative reasons, and to require Participant to execute any additional
agreements or undertakings that may be necessary to accomplish the foregoing.

26. Governing Law; Venue; Severability.  This Award Agreement and the Restricted
Stock Units are governed by the internal substantive laws, but not the choice of
law rules, of the State of California.  For purposes of litigating any dispute
that arises under these Restricted Stock Units or this Award Agreement, the
parties hereby submit to and consent to the jurisdiction of the State of
California, and agree that such litigation will be conducted in the courts of
San Mateo County, California, or the United States federal courts for the
Northern District of California, and no other courts, where this Award Agreement
is made and/or to be performed.  In the event that any provision of this Award
Agreement, including the country‑specific provisions set forth in an attachment
to this Award Agreement (if any), will be held invalid or unenforceable, such
provision will be severable from, and such invalidity or unenforceability will
not be construed to have any effect on, the remaining provisions of this Award
Agreement.



--------------------------------------------------------------------------------

 

27. Entire Agreement.  The Plan is incorporated herein by this reference.  The
Plan and this Award Agreement (including the appendices and exhibits referenced
herein) constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Participant with respect to the subject matter
hereof, and may not be modified adversely to the Participant’s interest except
by means of a writing signed by the Company and Participant.

28. Country Addendum.  The Restricted Stock Unit grant shall be subject to any
special terms and conditions set forth in an exhibit, appendix, addendum or
other attachment (if any) to this Award Agreement for any country whose laws are
applicable to Participant and this Award of Restricted Stock Units (as
determined by the Administrator in its sole discretion) (the “Country
Addendum”).  Moreover, if Participant relocates to one of the countries included
in the Country Addendum (if any), the special terms and conditions for such
country will apply to Participant, to the extent the Company determines that the
application of such terms and conditions is necessary or advisable for legal or
administrative reasons.  The Country Addendum constitutes part of this Award
Agreement.

﻿

*          *          *

﻿

 

--------------------------------------------------------------------------------

 

EXHIBIT B

﻿

GLOBAL RESTRICTED STOCK UNIT AGREEMENT

﻿

COUNTRY ADDENDUM

﻿

﻿

﻿

This Country Addendum includes additional terms and conditions that govern the
Award of Restricted Stock Units granted pursuant to the terms and conditions of
the Pacific Biosciences of California, Inc. 2020 Equity Incentive Plan (the
“Plan”) and the Global Restricted Stock Unit Agreement to which this Country
Addendum is attached (the “Award Agreement”) to the extent the individual to
whom the Restricted Stock Units were granted (“Participant”) resides in one of
the countries listed below.  Capitalized terms used but not defined herein will
have the meanings set forth in the Award Agreement or the Plan, as applicable.

﻿

This Country Addendum also includes information regarding exchange controls and
certain other issues of which Participant should be aware with respect to
Participant’s participation in the Plan.  The information is based on the
securities, exchange control and other laws in effect in the respective
countries as of August 2020.  Such laws often are complex and change
frequently.  As a result, the Company strongly recommends that Participant not
rely on the information in this Country Addendum as the only source of
information relating to the consequences of Participant’s participation in the
Plan because the information may be out of date at the time Participant vest in
or receives or sells the Shares covered by the Restricted Stock Units.

﻿

In addition, the information contained herein is general in nature and may not
apply to Participant’s particular situation and the Company is not in a position
to assure Participant of any particular result.  Accordingly, Participant is
advised to seek appropriate professional advice as to how the relevant laws of
Participant’s country may apply to Participant’s situation. 

﻿

Finally, if Participant is a citizen or resident of a country other than the one
in which Participant currently is working or transfers to another country after
the grant of the Restricted Stock Units, or is considered a resident of another
country for local law purposes, the information contained herein may not be
applicable to Participant in the same manner.  In addition, the Company, in its
sole discretion, shall determine the extent to which the terms and conditions
contained herein shall apply to Participant under these circumstances. 

﻿

﻿

[Australia

﻿

Notifications

﻿

Tax Information.  The Plan is a plan to which Subdivision 83A-C of the Income
Tax Assessment Act 1997 (Cth) applies (subject to the conditions in that Act).

﻿

﻿

Canada

﻿

Terms and Conditions

﻿

Company’s Obligation to Pay.  This provision supplements Section 2 of the Award
Agreement:

Notwithstanding any discretion set out in Section 8(d) of the Plan, vested
Restricted Stock Units will be paid in Shares and not in cash or a combination
of Shares and cash.

﻿

Nature of Grant.  This provision replaces Section 13(g) of the Award Agreement:

For purposes of the Award of Restricted Stock Units, Participant’s employment or
service relationship will be considered terminated as of the date that is the
earlier of: (i) the date Participant’s employment is terminated, (ii) the date
Participant receives notice of termination, and (iii) the date Participant is no
longer actively providing services to the Company or any Parent or Subsidiary of
the Company (regardless of the reason for such termination and



--------------------------------------------------------------------------------

 

whether or not later found to be invalid or in breach of employment laws in the
jurisdiction where Participant is employed or the terms of Participant’s
employment agreement, if any) and, unless otherwise expressly provided in this
Award Agreement or determined by the Company, Participant’s right to vest in the
Restricted Stock Units will terminate as of such date and will not be extended
by any notice period (e.g., Participant’s period of service would not include
any contractual notice period or any period of “garden leave” or similar period
mandated under employment laws in the jurisdiction where Participant is employed
or the terms of Participant’s employment agreement, if any).

﻿

The following provisions will apply to Participant if he or she is a resident of
Quebec:

﻿

Language Consent.  The parties acknowledge that it is their express wish that
the Award Agreement, including this Exhibit B, as well as all documents,
notices, and legal proceedings entered into, given or instituted pursuant hereto
or relating directly or indirectly hereto, be drawn up in English.

﻿

Consentement Relatif à la Langue Utilisée.  Les parties reconnaissent avoir
expressément souhaité que la convention («Award Agreement») ainsi que cette
Annexe B, ainsi que tous les documents, avis et procédures judiciares, éxécutés,
donnés ou intentés en vertu de, ou liés directement ou indirectement à la
présente convention, soient rédigés en langue anglaise.

﻿

Data Privacy.  This provision supplements Section 15 of the Award Agreement: 

Participant hereby authorizes the Company and the Company’s representatives to
discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the
Plan.  Participant further authorizes the Company and the Company’s Parent or
Subsidiary employing or retaining Participant to disclose and discuss
Participant’s participation in the Plan with their respective
advisers.  Participant further authorizes the Company and the Company’s Parent
or Subsidiary employing or retaining Participant to record such information and
to keep such information in Participant’s employee file.

﻿

Notifications

﻿

Securities Law Information.  Participant understands that Participant is
permitted to sell Shares acquired pursuant to the Plan through the designated
broker appointed under the Plan, if any, provided the sale of the Shares
acquired pursuant to the Plan takes place outside of Canada through the
facilities of a stock exchange on which the Shares are listed.  The Company’s
common stock are currently traded on the NASDAQ Global Select Market, which is
located outside of Canada, under the ticker symbol “PACB” and Shares acquired
under the Plan may be sold through this exchange.

﻿

Foreign Asset/Account Reporting Information.  Foreign specified property,
including Shares and rights to Shares (e.g., Restricted Stock Units), held by a
Canadian resident must be reported annually on Form T1135 (Foreign Income
Verification Statement) if the total cost of such foreign specified property
exceeds C$100,000 at any time during the year.  If applicable, Form T1135 is due
by April 30th of the following year.  Restricted Stock Units must be reported –
generally at a nil cost – if the C$100,000 cost threshold is exceeded because of
other foreign specified property held by Participant.  When Shares are acquired,
their cost generally is the adjusted cost base (“ACB”) of the Shares.  The ACB
would ordinarily equal the fair market value of the Shares at the time of
acquisition, but if other Shares are owned, this ACB may have to be averaged
with the ACB of the other Shares.  Participant is responsible for ensuring his
or her compliance with any applicable reporting obligations and should speak to
his or her personal legal adviser on this matter.

﻿

﻿

France

﻿

Terms and Conditions

﻿

Type of Restricted Stock Units.  The Restricted Stock Units are not intended to
qualify for specific tax or social security treatment in France.

﻿





--------------------------------------------------------------------------------

 

Language Consent.  By accepting the Award Agreement providing for the terms and
conditions of the grant, Participant confirms having read and understood the
documents relating to this grant (the Plan and this Award Agreement) which were
provided in English language.  Participant accepts the terms of those documents
accordingly.

﻿

Consentement Relatif à la Langue Utilisée.  En acceptant le Contrat
d'Attribution décrivant les termes et conditions de l’attribution, le
Participant confirme avoir lu et compris les documents relatifs à cette
attribution (le Plan et ce Contrat d'Attribution) qui ont été communiqués en
langue anglaise.  Le Participant accepte les termes de ces documents en
connaissance de cause.

﻿

Notifications

﻿

Foreign Asset/Account Reporting Information.  Participant may hold Shares
acquired under the Plan outside of France provided Participant annually declares
all foreign bank and stock accounts, whether open, current, or closed, together
with Participant’s personal income tax returns.

﻿

﻿

Germany

﻿

Notifications

﻿

Exchange Control Information.

Cross-border payments in excess of €12,500 must be reported electronically, on a
monthly basis, to the Servicezentrum Außenwirtschaftsstatistik, which is the
competent federal office of the Deutsche Bundesbank (the German Central Bank)
for such notifications in Germany.  The Allgemeinesc Meldeportal Statistik
(General Statistics Reporting Portal) can be accessed at www.bundesbank.de.

﻿

﻿

Japan

﻿

Notifications

﻿

Foreign Asset / Account Reporting Information.  Participant will be required to
report details of any assets held outside of Japan as of December 31st to the
extent such assets have a total net fair market value exceeding
¥50,000,000.  Such report will be due by March 15th each year.  Participant
should consult with his or her personal tax adviser as to whether the reporting
obligation applies to him or her and whether the requirement extends to any
outstanding Restricted Stock Units, Shares and/or cash acquired under the Plan.

﻿

﻿

Netherlands

There are no country-specific provisions.

﻿

﻿

Singapore

﻿

Notifications

﻿

Securities Law Information.  The Award of Restricted Stock Units under the Plan
is being made pursuant to the “Qualifying Person” exemption under section
273(1)(f) of the Securities and Futures Act (Chapter 289, 2006 Ed.)
(“SFA”).  The Plan has not been lodged or registered as a prospectus with the
Monetary Authority of Singapore.  Participant should note that the Restricted
Stock Units are subject to section 257 of the SFA and the Participant should not
make (i) any subsequent sale of the Shares in Singapore or (ii) any offer of
such subsequent sale of the Shares subject to the Restricted Stock Units in
Singapore, unless such sale or offer is made more than six (6) months after the
Date of Grant or pursuant to the exemptions under Part XIII Division 1
Subdivision (4) (other than section 280) of the SFA.  The Company’s common stock
is traded on the Nasdaq Global Select Market, which is



--------------------------------------------------------------------------------

 

located outside of Singapore, under the ticker symbol “PACB” and Shares acquired
under the Plan may be sold through this exchange.

﻿

CEO and Director Notification Information.  If Participant is the Chief
Executive Officer (“CEO”) or a director, associate director or shadow director
of a Singaporean Parent or Subsidiary, Participant is subject to certain
notification requirements under the Singapore Companies Act.  Among these
requirements is an obligation to notify the Singaporean Parent or Subsidiary in
writing when Participant receives an interest in the Company (e.g., Restricted
Stock Units or Shares).  In addition, Participant must notify the Singaporean
Parent or Subsidiary when Participant disposes of an interest in the Company
(including when Participant sells Shares acquired at vesting of the Restricted
Stock Units).  These notifications must be made within two (2) business days of
(i) acquiring or disposing of any interest in the Company, (ii) any change in a
previously-disclosed interest (e.g., upon vesting of the Restricted Stock Units
or when Shares acquired under the Plan are subsequently sold), or (iii) becoming
the CEO or a director, associate director or shadow director if such an interest
exists at such time.

﻿

﻿

Switzerland

﻿

Notifications

﻿

Securities Law Information.  The Award of Restricted Stock Units under the Plan
is considered a private offering in Switzerland and is therefore not subject to
registration in Switzerland.  Neither this document nor any other materials
relating to the Restricted Stock Units constitutes a prospectus as such term is
understood pursuant to article 652a of the Swiss Code of Obligations, and
neither this document nor any other materials relating to the Restricted Stock
Units may be publicly distributed nor otherwise made publicly available in
Switzerland.  Neither this document nor any other offering or marketing material
relating to the Restricted Stock Units has been filed with, approved, or
supervised by any Swiss regulatory authority (in particular, the Swiss Financial
Market Supervisory Authority (FINMA)).

﻿

﻿

Taiwan

﻿

Notifications

﻿

Securities Law Information.  The Award of Restricted Stock Units and the Shares
to be issued upon vesting of the Restricted Stock Units is available only for
employees of the Company and any Parent or Subsidiary.  It is not a public offer
of securities by a Taiwanese company; therefore, it is exempt from registration
in Taiwan.

﻿

Exchange Control Information.  Participant may acquire and remit foreign
currency (including funds for the purchase of Shares and proceeds from the sale
of Shares) up to US$5,000,000 per year without justification.  If the
transaction amount is TWD500,000 or more in a single transaction, Participant
must submit a Foreign Exchange Transaction Form.  If the transaction amount is
US$500,000 or more in a single transaction, Participant must also provide
supporting documentation to the satisfaction of the remitting bank.

﻿

﻿

United Kingdom

﻿

Terms and Conditions

﻿

Taxes.  The following provision supplements Section 7 of the Award Agreement:

Without limitation to Section 7 of the Award Agreement, Participant agrees that
Participant is liable for all Tax-Related Items and hereby covenants to pay all
such Tax-Related Items, as and when requested by the Company or



--------------------------------------------------------------------------------

 

the Parent or Subsidiary employing or retaining Participant or by Her Majesty's
Revenue and Customs (“HMRC”) (or any other tax authority or any other relevant
authority).  Participant also agrees to indemnify and keep indemnified the
Company and the Company’s Parent or Subsidiary employing or retaining
Participant against any Tax–Related Items that they are required to pay or
withhold or have paid or will pay to HMRC (or any other tax authority or any
other relevant authority) on Participant’s behalf.]

﻿

*          *          *

﻿

﻿



--------------------------------------------------------------------------------